--------------------------------------------------------------------------------

Exhibit 10.1
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

ASSET CONTRIBUTION AND SEPARATION AGREEMENT


by and between


BIOTIME, INC.


and


AGEX THERAPEUTICS, INC.


Dated as of August 17, 2017
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE 1 – The Contribution and Assumption of Liabilities
2
   
1.1
Contribution of BioTime Assets
2
     
1.2
Issuance to BioTime of AgeX Shares
3
     
1.3
Assumption of Liabilities
4
     
1.4
Consents; Assignments Not Effected at Closing
5
     
1.5
Disclaimer of Representations and Warranties
7
     
1.6
BioTime Licensed IP; AgeX Licensed IP; Reservations of Rights
7
     
1.7
Closing
8
     
ARTICLE 2 – Conditions Precedent to AgeX’s Obligation to Close
8
   
2.1
Performance of Obligations
8
     
2.2
Closing Documents
8
     
2.3
Contributed BioTime Assets
9
     
2.4
No Litigation
9
     
2.5
No Orders
9
     
ARTICLE 3 – Conditions Precedent to BioTime’s Obligation to Close
9
   
3.1
Performance of Obligations
9
     
3.2
Documents
9
     
3.3
No Litigation
10
     
3.4
No Orders
10
     
3.5
Financing
10
     
ARTICLE 4 – The Distribution
10
   
4.1
Stock Dividend to BioTime Shareholders; Distribution
10
     
4.2
Fractional Shares
11
     
4.3
Adjustment to Number of AgeX Shares
11
     
4.4
Terms of the Distribution
11
     
4.5
Conditions to Distribution
11
     
4.6
Actions in Connection with the Distribution
13
     
ARTICLE 5 – The Financing
14
   
5.1
Offer and Sale of Common Stock
14
     
5.2
Share Exchange Option
14
     
ARTICLE 6 – Post-Closing Covenants
14
   
6.1
Further Assurances
14
     
6.2
Post Closing Access
15
     
6.3
Confidentiality
19

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

6.4
Privilege Matters
21    
6.5
Non-Competition; Non-Solicitation
22    
6.6
Restriction On Sale of Capital Stock and Certain Transactions
23    
ARTICLE 7 – Termination
24  
7.1
Termination Events
24    
7.2
Termination Procedures
25      
7.3
Effect of Termination
25      
ARTICLE 8 – Indemnification
25
 
   
8.1
Indemnification by BioTime
25      
8.2
Indemnification by AgeX
25      
8.3
Procedures
26      
8.4
Defense of Third Party Claims
27      
8.5
Ancillary Agreements
27      
ARTICLE 9 – Miscellaneous Provisions
27    
9.1
Tax Matters
27      
9.2
Employee Matters
27      
9.3
Shared Facilities and Services
27      
9.4
Independent Investigation; Sole Representations
28      
9.5
Publicity
28      
9.6
Fees & Expenses
29      
9.7
Attorneys’ Fees
29      
9.8
Notices
30      
9.9
Headings
30      
9.10
Counterparts and Exchanges by Electronic Transmission or Facsimile
30      
9.11
Governing Law; Venue
30      
9.12
Successors and Assigns; Parties in Interest
31      
9.13
Specific Performance
31      
9.14
Waiver
32      
9.15
Amendments
32      
9.16
Severability
32      
9.17
Entire Agreement
32      
9.18
Construction
32

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

ASSET CONTRIBUTION AND SEPARATION AGREEMENT
 
THIS ASSET CONTRIBUTION AND SEPARATION AGREEMENT (this “Agreement”) is entered
into as of August 17, 2017, by and among: BioTime, Inc., a California
corporation (“BioTime”), and AgeX Therapeutics, Inc., a Delaware corporation
(“AgeX”). Certain capitalized terms used in this Agreement are defined in
Exhibit A.
 
BACKGROUND


WHEREAS, BioTime, acting through its direct and indirect subsidiaries and
affiliates, currently conducts the BioTime Business and the AgeX Business;
 
WHEREAS, the Board of Directors of BioTime (the “BioTime Board”) has determined
that it is appropriate, desirable and in the best interests of BioTime and its
shareholders to organize and separately finance a new subsidiary, AgeX
Therapeutics, Inc., to continue to pursue certain BioTime research and
development programs that have not yet advanced to the point of clinical
development;


WHEREAS, in order to organize AgeX, the Board has determined that it is
appropriate, desirable and in the best interests of BioTime and its shareholders
for (i) BioTime to effect the Contribution by contributing to AgeX the
Contributed BioTime Assets in exchange for shares of AgeX Common Stock to be
issued by AgeX to BioTime, (ii) BioTime or certain BioTime subsidiaries to
license certain IP Rights to AgeX, (iii) AgeX or certain AgeX subsidiaries to
grant BioTime options to license certain IP Rights from AgeX; and (iv) BioTime
and AgeX to enter into certain other agreements;
 
WHEREAS, concurrent with the Contribution, AgeX shall complete the Financing
through which AgeX shall issue and sell AgeX Common Stock to Third Party
investors for cash to fund AgeX operations;
 
WHEREAS, (i) the Board has (x) determined that the Distribution and the other
transactions contemplated by this Agreement and the Ancillary Agreements (as
defined below) have a valid business purpose, are in furtherance of and
consistent with its business strategy and are in the best interests of BioTime
and its shareholders and (y) approved this Agreement and each of the Ancillary
Agreements and (ii) the board of directors of AgeX has approved this Agreement
and each of the Ancillary Agreements (to the extent AgeX is a party thereto);


WHEREAS, it is appropriate and desirable to set forth the principal corporate
transactions and certain other agreements relating to the relationship of
BioTime and AgeX and their respective subsidiaries following the Contribution
and Financing; and


WHEREAS, at some point in the future, following the Financing, BioTime may
decide to effect the Distribution, and it is the intention of the Parties that
the Contribution and the Distribution, taken together, would qualify as a
transaction that is tax-free for U.S. federal income tax purposes under Section
355 and Section 368(a)(1)(D) of the Code;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:
 
AGREEMENT
 
The parties to this Agreement, intending to be legally bound, agree as follows:
 
ARTICLE 1
THE CONTRIBUTION AND ASSUMPTION OF LIABILITIES


1.1          Contribution of BioTime Assets. BioTime shall contribute, transfer
and convey, and issue to AgeX, at the Closing, all of its right, title and
interest in the following tangible and intangible assets (collectively, the
“Contributed BioTime Assets”) on the terms and subject to the conditions set
forth in this Agreement:


(a)           Patents and Patent Applications: All of the patents and patent
applications identified on Schedule 1.1(a), and all active prosecution cases
related thereto (the patents and patent applications referred to in this Section
1.1(a), and all active prosecution cases related thereto, being referred to in
this Agreement as the “BioTime Contributed Patents”);


(b)           Other Intellectual Property: All of the trade secrets, know-how
and other IP Rights (other than patent rights, which are addressed in Section
1.1(a)) identified on Schedule 1.1(b) (the BioTime Contributed Patents, together
with the IP Rights referred to in this Section 1.1(b), being referred to in this
Agreement as the “BioTime Contributed IP”);


(c)           Biological Materials: All of the biological materials identified
on Schedule 1.1(c) (the biological materials referred to in this Section 1.1(c)
being referred to in this Agreement as the “BioTime Contributed Biological
Materials”); provided, however, that BioTime shall not be obligated to
contribute, transfer and convey any BioTime Contributed Biological Materials
that are lost or destroyed (without any intentional action by BioTime) following
the date hereof;


(d)           Equipment: All of the equipment identified on Schedule 1.1(d) (it
being understood that equipment owned by a Third Party and leased to BioTime
shall not constitute a BioTime Contributed Asset);


(e)           Inventory: All of the finished goods, works in process, raw
materials and supplies identified on Schedule 1.1(e) to the extent in BioTime’s
possession on the Closing Date;


(f)           Contracts: All rights of BioTime under the contracts identified on
Schedule 1.1(f) (the “BioTime Contributed Contracts”);


(g)           Files and Records: Copies of all books and records (including
accounting records, vendor files, customer lists, accounts receivable and
payable records) related to the BioTime Contributed Assets, and all lab note
books, files and data identified on Schedule 1.1(g); provided, however, that
BioTime shall be entitled to retain, subject to the confidentiality obligations
contained herein, copies of such items following the Closing;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
2

--------------------------------------------------------------------------------

(h)           Regulatory Filings: All of the Regulatory Filings of BioTime
identified on Schedule 1.1(h);


(i)            Government Authorizations.  To the extent permitted by law, all
licenses, Government Authorizations, approvals and authorizations of BioTime by
any Governmental Body that are identified on Schedule 1.1(i);


(j)            Prepaid Expenses: All prepaid expenses, credits, advance
payments, security, deposits, charges, sums and fees related to the Contributed
BioTime Assets;


(k)           Warranties: All of BioTime’s warranties, indemnities and all
similar rights against third parties to the extent related to the Contributed
BioTime Assets;


(l)            LifeMap Discovery:  All of BioTime’s right, title, and interest
in and to the software database product that the Company markets as LifeMap
Discovery, including all source code, documentation, data, copyrights, and
trademarks;


(m)          24,000,000 shares of common stock, no par value, of ReCyte
Therapeutics, Inc., a California corporation (“ReCyte”), 14,071,428 shares of
common stock, no par value, of LifeMap Sciences, Inc., a California corporation
(“LifeMap”), and 11,400,000 shares of common stock, no par value, of Ascendance
Biotechnology, Inc., a Delaware corporation (“Ascendance”);


(n)           $0.50 per AgeX share paid by investors who elect to receive the
Share Exchange Option from BioTime as provided in Section 5.2; and


(o)           Goodwill: All goodwill associated with any of the Contributed
BioTime Assets.


(p)          For all purposes under this Agreement, and for purposes of the
Contribution, BioTime shall be deemed to be contributing, assigning,
transferring or conveying those assets, rights and properties expressly
identified as being contributed, transferred or conveyed by BioTime on Schedule
1.1(a), Schedule 1.1(b), Schedule 1.1(c), Schedule 1.1(d), Schedule 1.1(e),
Schedule 1.1(f), Schedule 1.1(g), Schedule 1.1(h), and Schedule 1.1(i), , and
good will associated there with and any other assets of BioTime that are used
exclusively in the AgeX Business.


1.2          Issuance to BioTime of AgeX Shares. At the Closing, as
consideration for the Contributed BioTime Assets, AgeX shall issue and deliver
to BioTime 28,800,000 shares of AgeX Common Stock (the “AgeX Shares”), which
shall constitute not less than 80% of shares of Common Stock to be issued and
outstanding immediately following the Closing, including all shares of Common
Stock issued and sold by AgeX in the Financing.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
3

--------------------------------------------------------------------------------

1.3          Assumption of Liabilities.


(a)           AgeX Liabilities. Simultaneously with the Closing, AgeX shall
assume and be liable for, and shall pay, perform and discharge, when due, all of
the following Liabilities, which shall be deemed “AgeX Liabilities”: (i)
Liabilities expressly identified on Schedule 1.3; (ii) Liabilities relating
primarily to, arising primarily out of or resulting primarily from, the
operation or conduct of the AgeX Business, as conducted at any time from July 1,
2017, at or after the Closing Date (including any Liability relating to, arising
out of or resulting from any act or failure to act by any director, officer,
employee, agent or representative (whether or not such act or failure to act is
or was within such Person’s authority) of any AgeX Group Member or BioTime Group
Member); (iii) Liabilities relating primarily to, arising primarily out of or
resulting primarily from the operation or conduct of any business or other
activities conducted by any AgeX Group Member from July 1, 2017, at any time
after the Closing Date (including any Liability relating to, arising out of or
resulting from any act or failure to act by any director, officer, employee,
agent or representative (whether or not such act or failure to act is or was
within such Person’s authority) of any AgeX Group Member), whether or not such
business constitutes a part of the AgeX Business; (iv) Liabilities relating
primarily to, arising primarily out of or resulting primarily from the ownership
or use of the Contributed BioTime Assets, whether arising before, on, or after
the Closing Date; (v) Liabilities allocated to or assumed by any AgeX Group
Member pursuant to the Employment Matters Agreement, (vi) Liabilities allocated
to or assumed by any AgeX Group Member pursuant to the Tax Matters Agreement;
(vii) Liabilities arising under or resulting from BioTime Contributed Contracts,
including but not limited to (A) payments due and owing under any BioTime
Contributed Contract whether arising before, on or after the Closing Date, (B)
any Liabilities or obligations arising out of any breach of or default by any
BioTime Group Member under any provision of any BioTime Contributed Contract,
including any liabilities or obligations attributable to any failure by any
BioTime Group Member to perform thereunder or comply with the terms thereof;
(viii) any and all Liabilities (including under applicable federal and state
securities Laws) relating to, arising out of or resulting from (A) the Form 10
or the Information Statement contained therein, except to the extent
specifically arising from information about any BioTime Group Member and not
pertaining to our about any AgeX Group Member or the AgeX Business, and (B) any
information disclosed, or the failure of AgeX to disclose any material
information, to any purchaser of Common Stock in the Financing or the failure of
AgeX to register the offer and sale of its Common Stock under the Securities Act
or the securities laws of any state or other jurisdiction; (ix) Liabilities
relating to or arising out of or resulting from any Proceeding, pending on or
before, or brought or arising after, the Closing Date, related to (A) the AgeX
Business or any other business or activities conducted by or any act or omission
of any AgeX Group Member, (B) any BioTime Contributed Asset, or (C) any BioTime
Contributed Contract; and (x) the AgeX Transaction Expenses.


(b)           BioTime Retained Liabilities.  Notwithstanding Section 1.3(a), the
parties agree that AgeX Group Members are not assuming, and the AgeX Liabilities
shall not include, any liabilities or obligations of whatever nature of any
BioTime Group Member, whether in existence on or before or arising after the
Closing Date, and whether known or unknown, absolute or contingent, liquidated
or unliquidated, due or to become due and accrued or unaccrued, and whether
claims with respect thereto are asserted before or after the Closing Date, other
than those specifically identified as AgeX Liabilities in Section 1.3(a) above
(collectively, the “Retained BioTime Liabilities”).  For the avoidance of doubt
(and notwithstanding the foregoing provisions of Section 1.3(b)), AgeX shall not
assume the following Liabilities, which Liabilities shall be Retained BioTime
Liabilities for all purposes hereunder: (i) Liabilities allocated to or assumed
by any BioTime Group Member pursuant to the Employment Matters Agreement, (ii)
Liabilities allocated to or assumed by any BioTime Group Member pursuant to the
Tax Matters Agreement, and (iii) the BioTime Transaction Expenses.


(c)           Assumption Agreements. At the Closing, AgeX shall assume the AgeX
Liabilities that are, at the time of Closing, Liabilities of any BioTime Group
Member rather than direct liabilities of any AgeX Group Member (the “Assumed
BioTime Liabilities”) by delivery of an assumption agreement to BioTime,
substantially in the form of Exhibit B (each, an “Assumption Agreement”).
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
4

--------------------------------------------------------------------------------

1.4          Consents; Assignments Not Effected at Closing.


(a)           Prior to Closing, and, if applicable, prior to the Distribution,
BioTime and AgeX shall use commercially reasonable efforts, and shall cooperate
with each other, to obtain any Consent required for the transfer and assignment
of all BioTime Contributed Assets, including all BioTime Contributed Contracts,
to AgeX or one or more other AgeX Group Members, and to obtain any release,
substitution or amendment required to novate any and all BioTime Contributed
Contracts or to obtain in writing the unconditional release of all BioTime Group
Members from such BioTime Contributed Contracts, and to permit AgeX or another
AgeX Group Member to assume the Liabilities of BioTime or any other BioTime
Group Member under the BioTime Contributed Contracts.


(b)           Notwithstanding anything to the contrary in this Agreement, and
subject to the provisions of this Section 1.4, to the extent that the sale,
assignment, transfer, conveyance or delivery, or attempted sale, assignment,
transfer, conveyance or delivery of any Contributed BioTime Asset to AgeX or to
any other AgeX Group Member, including any BioTime Contributed Contract, would
result in a violation of applicable Legal Requirements or would require the
Consent of a Person (including any Governmental Body), who is not a Party to
this Agreement or an Affiliate of a Party to this Agreement including any
Consent required to release any BioTime Group Member from a BioTime Contributed
Contract, and such Consent shall not have been obtained prior to the Closing,
this Agreement shall not constitute a sale, assignment, transfer, conveyance or
delivery, or an attempted sale, assignment, transfer, conveyance or delivery, of
such Contributed BioTime Asset and assumption of such BioTime Contributed
Contract; provided, however, that, subject to the satisfaction or waiver of the
conditions contained in ARTICLE 2 and ARTICLE 3, the Closing shall occur
notwithstanding the foregoing.  For the avoidance of doubt, nothing in this
Section 1.4 or otherwise in this Agreement shall be deemed to modify or waive
the requirements set forth in Section 2.2(e) or Section 3.2(g) with respect to
the Consents required to be delivered at or prior to Closing and listed on
Schedule 2.2(e) or Schedule 3.2(g).


(c)           If any Consent required for BioTime to transfer or assign any
BioTime Contributed Asset to AgeX or another AgeX Group Member is not obtained
on or before Closing, BioTime and AgeX shall use commercially reasonable
efforts, and shall cooperate with each other, following the Closing to obtain
such Consent.  Once such Consent is obtained, BioTime shall sell, assign,
transfer, convey and deliver to AgeX or another AgeX Group Member such BioTime
Contributed Asset.  BioTime shall hold such BioTime Contributed Asset for the
use and benefit of the AgeX Group, and to the extent commercially reasonable and
feasible and permitted by Applicable Law, BioTime shall provide AgeX (or such
other Age X Group Members as AgeX may designate) with the use and possession of
such BioTime Contributed Asset prior to the receipt of the Consent required for
the transfer of the BioTime Contributed Asset to AgeX or another AgeX Group
Member.  The AgeX Group shall bear the risk of loss of such BioTime Contributed
Asset, until such Consent is received and the transfer is completed, and any and
all costs incurred by the BioTime Group in connection with the continued
possession or ownership of such BioTime Contributed Asset prior to the date any
such required Consent is obtained shall be borne and reimbursed, promptly upon
request, to BioTime by AgeX.  In the case of BioTime Contributed Patents or
other BioTime Contributed IP, AgeX shall bear and reimburse BioTime, promptly
upon request, for any and all costs and expenses related to the maintenance,
prosecution, and enforcement of such patents or other IP Rights.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
5

--------------------------------------------------------------------------------

(d)           If any Consent required for BioTime to assign any BioTime
Contributed Contract to AgeX and for AgeX to assume BioTime’s obligations under
any BioTime Contributed Contract or any Assumed BioTime Liability, or to obtain
any release, substitution or amendment required to novate any and all BioTime
Contributed Contract or Assumed BioTime Liability or to otherwise release of all
BioTime Group Members from such BioTime Contributed Contract or Assumed BioTime
Liability, is not obtained on or before Closing, BioTime and AgeX shall use
commercially reasonable efforts, and shall cooperate with each other, following
the Closing to obtain such Consent, release, substitution or amendment.  Once
such Consent, release, substitution or amendment is obtained, BioTime shall
sell, assign, transfer, convey and deliver to AgeX, and AgeX shall assume such
BioTime Contributed Contract or Assumed BioTime Liability.  Any and all costs
incurred by the BioTime Group in connection with the continued performance of
obligations under any BioTime Contributed Contract or Assumed BioTime Liability
prior to the date any such required Consent, release, substitution or amendment
is obtained shall be borne and reimbursed to BioTime by AgeX promptly upon
request.


(e)           After the Closing Date, BioTime Group Members may receive mail,
packages and other communications intended to be sent or properly belonging to
AgeX Group Members, and AgeX Group Members may receive mail, packages and other
communications intended to be sent or properly belonging to BioTime Group
Members. Accordingly, at all times after the Closing Date, the BioTime Group
Member or AgeX Group Member receiving any such mail, package and other
communication shall be entitled to open the same and to the extent that it does
not relate to the business of the receiving company, the receiving company shall
promptly deliver such mail, package or other communication (or, in case the same
also relates to the business of the receiving company, copies thereof) to such
the company to which it relates. The provisions of this Section 1.4(e) are not
intended to, and shall not, be deemed to constitute an authorization by any
BioTime Group Member to permit any AgeX Group Member to accept service of
process on its behalf or constitute any AgeX Group member an agent for service
of process, or authorization by any AgeX Group Member to permit any BioTime
Group Member to accept service of process on its behalf or constitute any
BioTime Group member an agent for service of process.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
6

--------------------------------------------------------------------------------

1.5          Disclaimer of Representations and Warranties.


(a)           EACH OF BIOTIME (ON BEHALF OF ITSELF AND EACH MEMBER OF THE
BIOTIME GROUP) AND AGEX (ON BEHALF OF ITSELF AND EACH MEMBER OF THE AGEX GROUP)
UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, IN ANY
ANCILLARY AGREEMENT, NO PARTY TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY
OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS AGREEMENT OR BY ANY ANCILLARY
AGREEMENT OR OTHERWISE, IS REPRESENTING OR WARRANTING IN ANY WAY, AND HEREBY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, AS  TO (I) THE ASSETS, BUSINESSES
OR LIABILITIES CONTRIBUTED, ASSIGNED, OR TRANSFERRED TO OR ASSUMED BY AGEX OR
ANY AGEX GROUP MEMBER, (II) ANY CONSENTS OR GOVERNMENTAL APPROVALS, (III) THE
VALUE OF ANY BIOTIME CONTRIBUTED ASSETS OR FREEDOM OF ANY BIOTIME CONTRIBUTED
ASSETS FROM ANY SECURITY INTERESTS, (IV) NONINFRINGEMENT, VALIDITY OR
ENFORCEABILITY OR ANY OTHER MATTER CONCERNING ANY IP RIGHTS, (V) THE
ENFORCEABILITY, ABSENCE OF ANY DEFENSES, OR RIGHT OF SETOFF WITH RESPECT TO ANY
BIOTIME CONTRIBUTED CONTRACT, OR (VI) THE LEGAL SUFFICIENCY OF ANY CONTRIBUTION,
ASSIGNMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT DELIVERED HEREUNDER TO CONVEY
TITLE TO ANY ASSET OR THING OF VALUE.  EXCEPT AS MAY EXPRESSLY BE SET FORTH
HEREIN OR IN ANY ANCILLARY AGREEMENT, ALL SUCH ASSETS ARE BEING TRANSFERRED ON
AN “AS IS, WHERE IS” BASIS AND THE TRANSFEREE SHALL BEAR THE ECONOMIC AND LEGAL
RISKS THAT (X) ANY CONVEYANCE, TRANSFER, OR ASSIGNMENT SHALL PROVE TO BE
INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD TITLE, FREE AND CLEAR OF ANY LIEN,
SECURITY INTEREST, OR OTHER ENCUMBRANCE OR ADVERSE CLAIM, AND (Y) ANY NECESSARY
CONSENTS OR GOVERNMENTAL APPROVALS ARE NOT OBTAINED OR THAT ANY LEGAL
REQUIREMENTS, ORDERS, OR JUDGMENTS ARE NOT COMPLIED WITH.


(b)           Each of BioTime (on behalf of itself and each BioTime Group
Member) and AgeX (on behalf of itself and each AgeX Group Member) further
understands and agrees that if the disclaimer of express or implied
representations and warranties contained in this Section 1.5 is held
unenforceable or is unavailable for any reason under the laws of any state,
country, or other jurisdiction, and as a result both BioTime or any member of
the BioTime Group, on the one hand, and AgeX or any member of the AgeX Group, on
the other hand, are jointly or severally liable for any BioTime Retained
Liability or any AgeX Liability, then, BioTime and AgeX intend that,
notwithstanding any provision to the contrary under any law, the provisions of
this Agreement and the Ancillary Agreements (including (i) the disclaimer of all
representations and warranties, (ii) allocation of Liabilities among the BioTime
Group and AgeX Group, and (iii) releases, indemnification and contribution on
account of Liabilities) shall prevail for any and all purposes among the BioTime
Group and AgeX Group.


(c)           AgeX, for itself and each and every member of the AgeX Group,
hereby waives compliance with the requirements and provisions of any “bulk-sale”
or “bulk transfer” laws of any jurisdiction that may be applicable with respect
to the transfer, sale, or assignment of any or all of the BioTime Contributed
Assets to AgeX or any other AgeX Group Member.


1.6          BioTime Licensed IP; AgeX Licensed IP; Reservations of Rights.


(a)           BioTime Licensed IP.  In addition to the contribution of the
Contributed BioTime Assets to AgeX, BioTime or certain BioTime subsidiaries
shall, at the Closing, license to AgeX or such AgeX Group Members as AgeX may
specify, the Licensed BioTime IP for the fields specified in the applicable
License Agreements, on the terms and subject to the conditions set forth in the
License Agreements.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
7

--------------------------------------------------------------------------------

(b)           AgeX Licensed IP. At the Closing, AgeX or certain AgeX Group
Members shall license to BioTime or such BioTime Group Members as BioTime may
specify the Licensed AgeX IP for the fields specified in the applicable License
Agreements.


1.7          Closing.


(a)           Subject to Section 1.4 and the satisfaction or waiver of the
conditions set forth in ARTICLE 2 and ARTICLE 3, the closing of the
Contribution, the license of the Licensed BioTime IP and Licensed AgeX IP, the
issuance of the AgeX Shares by AgeX to BioTime, and the assumption of the
Assumed BioTime Liabilities by AgeX, in each case pursuant to this Agreement
(the “Closing”), shall take place on the second Business Day after the
satisfaction or waiver of the last of the conditions set forth in Articles 2 and
3 to be satisfied (other than those conditions that by their nature are to be
satisfied at Closing, or at such other time and place as may be agreed upon by
BioTime and AgeX). The Closing may be accomplished by the exchange of signatures
by overnight mail or by scanned and emailed signatures, as the parties may deem
appropriate.  For purposes of this Agreement, “Closing Date” shall mean the date
on which the Closing actually takes place.


(b)           At the Closing, AgeX shall issue the AgeX Shares in accordance
with Section 1.2 either (i) by book entry of such shares or (ii) by a stock
certificate, in the name of BioTime, at the election of BioTime.


ARTICLE 2
CONDITIONS PRECEDENT TO AGEX’S OBLIGATION TO CLOSE


AgeX’s obligation to issue the AgeX Shares and assume the Assumed Liabilities
and to take the other actions required to be taken by AgeX at the Closing are
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by AgeX, in whole or in part,
in writing):


2.1          Performance of Obligations. The covenants and obligations that
BioTime is required to comply with or to perform at or prior to the Closing
pursuant to this Agreement shall have been complied with and performed in all
material respects.


2.2          Closing Documents. AgeX shall have received the following
documents, each of which shall be in full force and effect:


(a)           the License Agreements, duly executed by BioTime or another
BioTime Group Member as the licensor; pursuant to which BioTime or another
BioTime Group Member will license the Licensed BioTime IP to AgeX or another
AgeX Group Member designated by AgeX;


(b)           each of the Ancillary Agreements, duly executed by BioTime;


(c)           a certificate of BioTime’s Secretary, dated as of the Closing Date
certifying: (i) the incumbency of the officers of BioTime signing this
Agreement, the Ancillary Agreements, and the other documents contemplated herein
to be executed and delivered by BioTime; and (ii) the resolutions of the BioTime
Board authorizing this Agreement and the Ancillary Agreements to which BioTime
is a party and the transactions contemplated herein and therein;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
8

--------------------------------------------------------------------------------

(d)           such bills of sale, endorsements, assignments, stock transfer
powers, stock certificates, and other documents as AgeX may, acting reasonably
and in good faith, determine to be necessary or appropriate to assign, convey,
transfer and deliver to AgeX title to the Contributed BioTime Assets (including
notice of assignment to AgeX of the U.S. patents included in the BioTime
Contributed Patents); and


(e)           the Consents listed on Schedule 2.2(e) required to transfer or
assign BioTime Contributed Assets, including BioTime Contributed Contracts to
AgeX.


2.3          Contributed BioTime Assets. BioTime shall have contributed the
Contributed BioTime Assets to AgeX.


2.4          No Litigation. No litigation or other Proceeding shall be pending
or threatened in writing to enjoin, delay, prohibit or restrict the consummation
of the Contribution.


2.5          No Orders. No Order issued by any Governmental Body of competent
jurisdiction prohibiting the consummation of the Contribution shall be in
effect.


ARTICLE 3
CONDITIONS PRECEDENT TO BIOTIME’S OBLIGATION TO CLOSE


BioTime’s obligation to contribute the Contributed BioTime Assets and to take
the other actions required to be taken by BioTime at the Closing is subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by BioTime, in whole or in part, in
writing):


3.1          Performance of Obligations. The covenants and obligations that AgeX
are required to comply with or to perform at or prior to the Closing pursuant to
this Agreement shall have been complied with and performed in all material
respects.


3.2          Documents. BioTime shall have received the following documents,
each of which shall be in full force and effect:


(a)           the Assumption Agreement between AgeX and BioTime, duly executed
by AgeX;


(b)           share certificates (or at BioTime’s election, evidence of book
entry) representing the AgeX Shares duly registered in the name of BioTime;


(c)           the License Agreements, duly executed by AgeX or another AgeX
Group Member as the licensor; pursuant to which AgeX or another AgeX Group
Member will license the Licensed AgeX IP to BioTime or another BioTime Group
Member designated by BioTime


(d)           each of the Ancillary Agreements, duly executed by AgeX;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
9

--------------------------------------------------------------------------------

(e)           a certificate of AgeX’s Secretary, dated as of the Closing Date
certifying: (i) the incumbency of the officers of AgeX signing this Agreement,
the Ancillary Agreements, and the other documents contemplated herein to be
executed and delivered by AgeX and (ii) the resolutions of the board of
directors of AgeX authorizing this Agreement and the Ancillary Agreements to
which it is a party and the transactions contemplated herein and therein;


(f)           such assignments, assumption agreements and other documents as
BioTime may, acting reasonably and in good faith, determine to be necessary or
appropriate to effect the assumption by AgeX of the Assumed BioTime Liabilities;


(g)           the Consents listed on Schedule 3.2(g)) required to transfer or
assign BioTime Contributed Assets, including BioTime Contributed Contracts to
AgeX; and


3.3          No Litigation. No Proceeding shall be pending or threatened in
writing seeking to enjoin, delay, prohibit or restrict the consummation of the
Contribution.


3.4          No Orders. No Order issued by any Governmental Body of competent
jurisdiction prohibiting the consummation of the Contribution shall be in
effect.


3.5          Financing.  AgeX shall have concurrently sold shares of its Common
Stock to investors other than BioTime representing not more than [*] of the
outstanding shares of AgeX Common Stock outstanding immediately after such sale
and Closing, for not less than [*] (the “Financing”).  The Financing may be
consummated in one or more Closings.


ARTICLE 4
THE DISTRIBUTION


4.1          Stock Dividend to BioTime Shareholders; Distribution. Following the
completion of the Contribution and Financing, BioTime may cause the Distribution
Agent to issue pro rata to the Record Holders pursuant to the distribution ratio
determined by the BioTime Board, all of the issued and outstanding shares of
AgeX Common Stock held by BioTime (such issuance, the “Distribution”) on the
terms and conditions set forth in this Agreement. As of the date of this
Agreement, the BioTime Board has not decided whether or not BioTime should
effect the Distribution.  On such date after the Closing as may be set by the
BioTime Board (the “Distribution Date”), BioTime shall cause the Distribution
Agent to make the Distribution, including by crediting the appropriate number of
shares of AgeX Common Stock to book entry accounts for each Record Holder or
designated transferee or transferees of such Record Holder. For Record Holders
who own BioTime Common Stock through a broker or other nominee, their shares of
AgeX Common Stock will be credited to their respective accounts by such broker
or nominee. No action by any Record Holder (or such Record Holder’s designated
transferee or transferees) shall be necessary to receive the applicable number
of shares of AgeX Common Stock (and, if applicable, cash in lieu of any
fractional shares) such shareholder is entitled to in the Distribution.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
10

--------------------------------------------------------------------------------

4.2          Fractional Shares. Record Holders who, after aggregating the number
of shares of AgeX Common Stock (or fractions thereof) to which such shareholder
is entitled to receive in the Distribution, would be entitled to receive a
fraction of a share of AgeX Common Stock in the Distribution, will receive cash
in lieu of a fractional share. Fractional shares of AgeX Common Stock will not
be distributed in the Distribution nor credited to book-entry accounts. The
Distribution Agent shall, as soon as practicable after the Distribution Date,
(a) determine the number of whole shares and fractional shares of AgeX Common
Stock allocable to each Record Holder, (b) aggregate all such fractional shares
into whole shares and sell the whole shares obtained thereby in open market
transactions at then prevailing trading prices on behalf of holders who would
otherwise be entitled to fractional share interests, and (c) distribute to each
such holder, or for the benefit of each such beneficial owner, such holder’s or
owner’s ratable share of the net proceeds of such sale, based upon the average
gross selling price per share of AgeX Common Stock after making appropriate
deductions for any amount required to be withheld for United States federal
income tax purposes. BioTime shall bear the cost of brokerage fees and transfer
Taxes incurred in connection with these sales of fractional shares, which such
sales shall occur as soon after the Distribution Date as practicable and as
determined by the Distribution Agent. None of the BioTime Group Members, AgeX
Group Members, or the Distribution Agent will guarantee any minimum sale price
for the fractional shares of AgeX Common Stock.  No BioTime Group Member or AgeX
Group Member will pay any interest on the proceeds from the sale of fractional
shares. The Distribution Agent will have the sole discretion to select the
broker-dealers through which to sell the aggregated fractional shares and to
determine when, how and at what price to sell such shares. Neither the
Distribution Agent nor the selected broker-dealers will be Affiliates of BioTime
or AgeX.


4.3          Adjustment to Number of AgeX Shares. Prior to the Distribution
Date, AgeX shall amend its Certificate of Incorporation to effect a split up of
the Common Stock, or shall issue to BioTime and its other stockholders Common
Stock on a pro rata basis as a stock dividend, such that BioTime shall hold on
the Distribution Date the number of shares of AgeX Common Stock as may be
requested by BioTime after consultation with AgeX and the Distribution Agent in
order to effect the Distribution.


4.4          Terms of the Distribution. BioTime, in its sole and absolute
discretion, shall determine the Distribution Date, the Record Date, and all
other terms of the Distribution, including the form, structure and terms of any
transactions and/or offerings to effect the Distribution and the timing of and
conditions to the consummation thereof. In addition, BioTime may at any time and
from time to time until the completion of the Distribution, decide to abandon
the Distribution or modify or change the terms of the Distribution, including by
changing the Distribution Date and Record Date. Without limiting the foregoing,
BioTime shall have the right not to complete the Distribution if, at any time
prior to the Distribution Date, the BioTime Board shall have determined, in its
sole discretion, that the Distribution is not in the best interests of BioTime
or its shareholders, that a sale or other alternative is in the best interests
of BioTime or its shareholders, or that it is not advisable at that time for
AgeX Business to separate from BioTime.


4.5          Conditions to Distribution. Without limiting the scope of Section
4.4, the obligation of BioTime to consummate the Distribution is subject to the
prior or simultaneous satisfaction, or, to the extent permitted by applicable
Legal Requirements, waiver by BioTime, in its sole and absolute discretion, of
the following conditions. No AgeX Group Member or any Third Party shall have any
right or claim to require the consummation of the Distribution, which shall be
effected at the sole discretion of BioTime.  Any determination made by BioTime
prior to the Distribution concerning the satisfaction or waiver of any or all of
the conditions set forth in this Section 4.5 shall be conclusive and binding on
the Parties. The conditions are for the sole benefit of BioTime and shall not
give rise to or create any duty on the part of BioTime or the BioTime Board to
waive or not waive any such condition. Each Party will use its commercially
reasonable efforts to keep the other Party apprised of its efforts with respect
to, and the status of, each of the following conditions:
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
11

--------------------------------------------------------------------------------

(a)           the determination by BioTime in its sole discretion that following
the Distribution it will have no further liability or obligation whatsoever
under any financing arrangements that any AgeX Group Member will be entering
into in connection with the Distribution or the operation of its business;


(b)           the SEC shall have declared effective the Form 10, of which the
Information Statement forms a part, and no order terminating the registration of
the Common Stock under the Exchange Act will be in effect, no Proceeding seeking
to terminate such registration shall be pending before or threatened by the SEC,
and the Information Statement (or the Notice of Internet Availability of the
Information Statement if permitted as a means of delivery under applicable Legal
Requirements) shall have been distributed to Registered Holders of BioTime
Common Stock;


(c)           the AgeX Common Stock shall have been approved and accepted for
listing by the NYSE MKT or Nasdaq, subject to official notice of issuance, or if
BioTime so determines the AgeX Common Stock shall have been approved for
quotation on the OTC Bulletin Board;


(d)           the receipt and continued validity of a private letter ruling from
the United States Internal Revenue Service and the opinion of BioTime tax
counsel, in form and substance acceptable to BioTime, substantially to the
effect that, among other things, the Contribution and Distribution will, based
upon and subject to the assumptions, representations and qualifications set
forth therein, qualify as a tax-free transaction under Section 355 and Section
368(a)(1)(D) of the Code, and certain transactions related to the transfer of
assets and liabilities to AgeX in connection with the Contribution or
Distribution will not result in the recognition of any gain or loss to BioTime,
AgeX or their respective shareholders;


(e)           the receipt of such opinion as the BioTime Board may require
confirming the solvency of each of BioTime and AgeX after the Distribution, in
form and substance acceptable to the BioTime Board in its sole discretion;


(f)            all permits, registrations and Consents required under the
securities or blue sky laws of states or other political subdivisions of the
United States or of foreign jurisdictions in connection with the Distribution
shall have been received, or BioTime shall have received such confirmations as
it may require that exemptions from such registrations or consents are available
for the Distribution;


(g)           no order, injunction, or decree issued by any Governmental Body of
competent jurisdiction, or other legal restraint or prohibition preventing the
consummation of the Distribution or any of the related transactions shall be
pending, threatened, issued or in effect, and no other event outside the control
of BioTime shall have occurred or failed to occur that prevents the consummation
of all or any portion of the Distribution;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
12

--------------------------------------------------------------------------------

(h)           no Proceeding shall be pending or threatened seeking to restrain,
prohibit or enjoin the Distribution, or challenging the legality of the
Distribution, or alleging that the Distribution would violate any Legal
Requirement or would create any Liability of BioTime or any members of the
BioTime Board;


(i)            the BioTime Board shall have declared the Distribution and
approved all related transactions (and such declaration or approval shall not
have been withdrawn);


(j)            BioTime shall have elected the board of directors of AgeX, as
described in the Information Statement, immediately prior to the Distribution;


(k)           AgeX shall have entered into all of the Ancillary Agreements and
the Ancillary Agreements shall be in full force and effect; and


(l)            no events or developments shall have occurred or shall exist
that, in the sole and absolute judgment of the BioTime Board, make it
inadvisable to effect the Distribution or would result in the Distribution and
related transactions not being in the best interest of BioTime or its
shareholders.


4.6          Actions in Connection with the Distribution. Prior to the
Distribution Date, AgeX shall take the following actions to facilitate the
Distribution in compliance with applicable Legal Requirements.


(a)           AgeX shall file with the SEC, at such time as BioTime may request,
a Form 10 to register AgeX Common Stock under Section 12(b) or Section 12(g), as
requested by BioTime, of the Exchange Act.  AgeX shall file such amendments,
supplements, and exhibits to its Form 10 as BioTime may reasonably request or
the SEC may require and as may be necessary in order to cause the Form 10 to
become and remain effective under the Exchange Act. BioTime shall, or at
BioTime’s election, AgeX shall, mail (or deliver by electronic means where not
prohibited by applicable Legal Requirements) to the Record Holders of BioTime
common shares, at such time on or prior to the Distribution Date as BioTime
shall determine, the Information Statement (or a Notice of Internet Availability
of such Information Statement if permitted as a means of delivery under
applicable Legal Requirements), as well as any other information concerning
AgeX, its business, operations and management, the Contribution, and such other
matters as BioTime shall reasonably determine are necessary and as may be
required by applicable Legal Requirements.  Promptly after receiving a request
from BioTime, AgeX shall prepare and, in accordance with applicable Legal
Requirements, file with the SEC any such documentation that BioTime reasonably
determines is necessary or desirable to effectuate the Distribution, and,
subject to BioTime’s rights under Section 4.5, BioTime and AgeX shall each use
commercially reasonable efforts to obtain all necessary approvals from the SEC
with respect thereto as soon as practicable.


(b)           AgeX shall use commercially reasonable efforts in preparing,
filing with the SEC and causing to become effective, on or as soon as reasonably
practicable after the Distribution Date, a registration statement under the
Securities Act as may be required in connection with the establishment of, or
amendments to, any stock option or other employee benefit plans of AgeX.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
13

--------------------------------------------------------------------------------

(c)           AgeX shall use commercially reasonable efforts to prepare and have
approved and made effective, an application for the original listing of the AgeX
Common Stock on the NYSE MKT or Nasdaq, subject to official notice of
distribution.


(d)           Nothing in this Section 4.6 shall be deemed to shift or otherwise
impose on BioTime liability for any portion of the Form 10 or Information
Statement.


ARTICLE 5
THE FINANCING


5.1          Offer and Sale of Common Stock.  AgeX shall use its commercially
reasonable best efforts to raise gross proceeds of not less than [*] from the
offer and sale of shares of its Common Stock to Persons who qualify as
“accredited investors” as defined in Rule 501 under the Securities Act, in a
transaction exempt from registration under the Securities Act pursuant to Rule
506 (and to the extent applicable, Regulation S) thereunder (the “Financing”). 
The total number of shares of Common Stock sold in the Financing shall not
exceed [*] of the shares of Common Stock outstanding upon consummation of the
Contribution and the Financing.  Subject to BioTime’s prior consent, AgeX may
offer and sell shares of preferred stock convertible into Common Stock, provided
that (i) such preferred stock shall, by its terms, automatically be converted
into shares of Common Stock upon the Distribution, and (ii) the number of shares
of Common Stock issuable upon conversion of the preferred stock issued in the
Financing, plus any Common Stock issued and sold in the Financing, shall not
exceed [*] of the shares of Common Stock outstanding upon consummation of the
Contribution and the Financing as if such preferred stock had been converted
into Common Stock on the Closing Date.


5.2          Share Exchange Option.  In connection with the Financing, BioTime
agrees to enter into an Option Agreement with each purchaser of AgeX securities
in the Financing who elects to receive from BioTime an option entitling the
purchaser to exchange shares of AgeX Common Stock purchased in the Financing for
BioTime common shares at an exchange ratio and subject to the terms and
conditions of the Option Agreement (the “Share Exchange Option”). Investors who
elect to receive the Share Exchange Option shall pay $0.50 per share in addition
to the purchase price of AgeX securities in the Financing. BioTime agrees that
the additional $0.50 per share paid by investors for the Share Exchange Option
may be collected directly from investors by AgeX and shall be part of the
Contributed BioTime Assets.


ARTICLE 6
POST-CLOSING COVENANTS


6.1          Further Assurances.


(a)           From and after the Closing, each Party shall cooperate with the
other Party, and shall cause to be executed and delivered such documents as the
other Party may reasonably request, for the purpose of perfecting, completing,
or documenting the transactions contemplated by this Agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
14

--------------------------------------------------------------------------------

(b)           After the Closing, if BioTime or any BioTime Group Member receives
any payment, refund or other amount that is a Contributed BioTime Asset or
otherwise belongs to any AgeX Group Member, BioTime shall promptly remit or
shall cause to be remitted such amount to AgeX.  Any payment, refund or other
amount that relates to a BioTime Contributed Asset, including any BioTime
Contributed Contract, with respect to a period on or after the Closing Date
shall belong to AgeX unless such payment, refund, or other amount is expressly
excluded from the BioTime Contributed Assets in a Schedule to this Agreement.


(c)           After the Closing, if any AgeX Group Member receives any payment,
refund or other amount that is properly due and owing to a BioTime Group Member,
AgeX shall promptly remit or shall cause to be remitted such amount to BioTime
Group Member.  Any payment, refund or other amount that relates to a period
prior to Closing shall belong to BioTime unless such payment, refund, or other
amount is expressly listed as a BioTime Contributed Asset in a Schedule to this
Agreement.


6.2          Post Closing Access. Each Party agrees to provide the assistance
and access set forth in this Section 6.2, subject to Section 6.3.


(a)           During the Access Period each Party shall provide the other Party
the following information, access, and assistance:


(i)            Access to Books and Records.  Reasonable access to its
properties, books and records, and personnel having knowledge of the content of
such books and records, for purposes reasonably related to compliance with Legal
Requirements.


(ii)           Work Papers and Auditor Personnel. Except to the extent otherwise
contemplated by the Ancillary Agreements and subject to Section 6.3, AgeX shall
authorize and request its auditors to make reasonably available to BioTime’s
auditors both the personnel who performed or are performing the annual audits of
AgeX’s financial statements and work papers related to the annual audits
(subject to the execution of any reasonable and customary access letters that
AgeX’s auditors may require in connection with the review of such work papers by
BioTime’s auditors), in all cases within a reasonable time prior to BioTime’s
auditors’ opinion date, so that the BioTime’s auditors are able to perform the
procedures they reasonably consider necessary to take responsibility for the
work of the AgeX’s auditors as it relates to BioTime’s auditors’ report on
BioTime’s financial statements, all within sufficient time to enable BioTime to
meet its timetable for the filing of its annual audited financial statements
with the SEC. BioTime shall authorize and request its auditors to make
reasonably available to AgeX’s auditors personnel and work papers to the same
extent as AgeX is obligated to make its auditor’s personnel and work papers
available to BioTime’s auditors, to permit AgeX to timely file its annual
audited financial statements with the SEC.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
15

--------------------------------------------------------------------------------

(iii)          Current, Quarterly and Annual Reports. At least three (3)
Business Days prior to the earlier of public dissemination or filing with the
SEC, each Party shall deliver to the other Party, a reasonably complete draft of
any earnings news release, any filing with the SEC, including, but not limited
to Current Reports on Form 8-K, Quarterly Reports on Form 10-Q and Annual
Reports on Form 10-K or any other annual report purporting to fulfill the
requirements of 17 CFR 240-14c-3, and any amendments thereof, provided, further,
that, to the extent AgeX’s first proxy statement for an annual meeting of
shareholders held after the fiscal year during which the Distribution occurs, or
after the fiscal year during which BioTime ceases to consolidate the financial
statements of AgeX with those of BioTime for financial reporting purposes,
discusses BioTime compensation programs, AgeX shall substantially conform its
proxy statement to BioTime’s proxy statement (or to information that BioTime
provides to AgeX under cover of a written communication stating that BioTime
intends to include such information in BioTime’s proxy statement) for such year.
Each Party shall notify the other Party as soon as reasonably practicable after
becoming aware of any material accounting differences between the financial
statements to be included in such Party’s Annual Report on Form 10-K and the
pro-forma financial statements included, as applicable, in the Form 10 filed by
AgeX for the Distribution or the Form 8-K to filed by BioTime on or about the
time of the Distribution or the time after which BioTime ceases to consolidate
the financial statements of AgeX with those of BioTime for financial reporting
purposes. If any such differences are disclosed to any Party as provided in this
paragraph, the Parties shall meet or otherwise confer as soon as reasonably
practicable thereafter, and in any event prior to the filing of any Annual
Report on Form 10-K, to resolve such differences and the effects thereof on the
Parties’ applicable Annual Reports on Form 10-K.


(iv)          Other Information by BioTime Subject to compliance with the terms
of the Ancillary Agreements, BioTime shall provide AgeX information that (A)
primarily relates to AgeX or the AgeX Business, as the case may be, or (B) is
necessary for AgeX to comply with the terms of, or otherwise perform under, any
Ancillary Agreement to which BioTime and/or AgeX are parties.  Such information
shall be provided, as soon as reasonably practicable following the receipt of
such request, at the expense of AgeX.  BioTime shall be required to provide only
such information in the possession or control of BioTime or any of BioTime
Affiliates, and only to the extent such information is not already in the
possession or control of AgeX.  BioTime may provide appropriate copies of such
information, except that originals shall be provided if AgeX has a reasonable
need for such originals; provided that, to the extent any originals are
delivered to AgeX pursuant to this Agreement or the Ancillary Agreements, AgeX
shall, at its own expense, return them to BioTime within a reasonable time after
the need to retain such originals has ceased.  If BioTime, in its sole
discretion, determines that any such access or the provision of any such
information would violate any Legal Requirement or any Contract with a Third
Party or could reasonably result in the waiver of any attorney-client privilege,
rights under the work product doctrine or other applicable privilege, BioTime
shall not be obligated to provide such information requested by AgeX.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
16

--------------------------------------------------------------------------------

(v)           Other Information by AgeX. Subject to compliance with the terms of
the Ancillary Agreements, AgeX shall provide BioTime information that (A)
primarily relates to BioTime or the BioTime Business, as the case may be, or (B)
is necessary for BioTime to comply with the terms of, or otherwise perform
under, any Ancillary Agreement to which AgeX and/or BioTime are parties.  Such
information shall be provided, as soon as reasonably practicable following the
receipt of such request, at the expense of BioTime.  AgeX shall be required to
provide only such information in the possession or control of AgeX or any of
AgeX Affiliates, and only to the extent such information is not already in the
possession or control of BioTime.  AgeX may provide appropriate copies of such
information, except that originals shall be provided if BioTime has a reasonable
need for such originals; provided that, to the extent any originals are
delivered to BioTime pursuant to this Agreement or the Ancillary Agreements,
BioTime shall, at its own expense, return them to AgeX within a reasonable time
after the need to retain such originals has ceased.  If AgeX, in its sole
discretion, determines that any such access or the provision of any such
information would violate any Legal Requirement or any Contract with a Third
Party or could reasonably result in the waiver of any attorney-client privilege,
rights under the work product doctrine or other applicable privilege, AgeX shall
not be obligated to provide such information requested by BioTime.


(b)           Other than in circumstances in which indemnification is sought
pursuant to ARTICLE 8 (in which event the provisions of such ARTICLE 8 shall
govern) or for matters related to provision of tax records (in which event the
provisions of the Tax Matters Agreement shall govern) and subject to appropriate
restrictions for Privileged Information or Confidential Information, at all
times, each Party shall provide the other Party the following information,
access, and assistance at all times:


(i)            BioTime shall provide AgeX all information that (A) is reasonably
required by AgeX to comply with reporting, disclosure, filing or other
requirements imposed on AgeX (including under applicable securities Legal
Requirements) by a Governmental Body having jurisdiction over AgeX, or (B) is
for use in any Proceeding (other an a Proceeding in which any  BioTime Group
Member is an opposing party) or in order to satisfy audit, accounting, claims,
regulatory, litigation, or other similar requirements, as applicable. BioTime
shall be required to provide only such information in the possession or control
of BioTime or any of BioTime Affiliates, and only to the extent such information
is not already in the possession or control of AgeX.  BioTime may provide
appropriate copies of such information, except that originals shall be provided
if AgeX has a reasonable need for such originals; provided that, to the extent
any originals are delivered to AgeX pursuant to this Agreement or the Ancillary
Agreements, AgeX shall, at its own expense, return them to BioTime within a
reasonable time after the need to retain such originals has ceased.  If BioTime,
in its sole discretion, determines that any such access or the provision of any
such information would violate any Legal Requirement or any Contract with a
Third Party or could reasonably result in the waiver of any attorney-client
privilege, rights under the work product doctrine or other applicable privilege,
BioTime shall not be obligated to provide such information requested by AgeX.


(ii)           AgeX shall provide BioTime all information that (A) is reasonably
required by BioTime to comply with reporting, disclosure, filing or other
requirements imposed on BioTime (including under applicable securities Legal
Requirements) by a Governmental Entity having jurisdiction over BioTime, or (B)
is for use in any Proceeding (other an a Proceeding in which any  AgeX Group
Member is an opposing party) or in order to satisfy audit, accounting, claims,
regulatory, litigation, or other similar requirements, as applicable. AgeX shall
be required to provide only such information in the possession or control of
AgeX or any of AgeX Affiliates, and only to the extent such information is not
already in the possession or control of BioTime.  AgeX may provide appropriate
copies of such information, except that originals shall be provided if BioTime
has a reasonable need for such originals; provided that, to the extent any
originals are delivered to BioTime pursuant to this Agreement or the Ancillary
Agreements, BioTime shall, at its own expense, return them to AgeX within a
reasonable time after the need to retain such originals has ceased.  If AgeX, in
its sole discretion, determines that any such access or the provision of any
such information would violate any Legal Requirement or any Contract with a
Third Party or could reasonably result in the waiver of any attorney-client
privilege, rights under the work product doctrine or other applicable privilege,
AgeX shall not be obligated to provide such information requested by BioTime.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
17

--------------------------------------------------------------------------------

(c)           Nothing in this Section 6.2 shall require any Party to violate any
Contract with any Third Party regarding the confidentiality of confidential and
proprietary information belonging or relating to that Third Party or its
business; provided, however, that in the event that a Party is required to
provide any such information, such Party shall use commercially reasonable
efforts to seek to obtain such Third Party’s written consent to the disclosure
of such information.


(d)           Each Party shall inform its officers, employees, agents,
consultants, advisors, authorized accountants, counsel and other designated
representatives who have or have access to the other Party’s Confidential
Information or other information provided pursuant to Section 6.2 of their
obligation to hold such information confidential in accordance with the
provisions of this Agreement.


(e)           The Parties acknowledge that information provided under this
Section 6.2 may constitute material, nonpublic information, and trading in the
securities of a Party (or the securities of its Affiliates, subsidiaries or
partners) while in possession of such material, nonpublic material information
may constitute a violation of the United States federal securities Legal
Requirements.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
18

--------------------------------------------------------------------------------

6.3          Confidentiality.


(a)           Confidential Information pertaining to the BioTime Business or any
BioTime Group Member shall be deemed to belong to the BioTime Group. 
Confidential Information pertaining to the AgeX Business or any AgeX Group
Member shall be deemed to belong to the AgeX Group. Confidential Information
pertaining to the BioTime Business and the AgeX Business, or to a BioTime Group
Member and an AgeX Group Member, shall be deemed to belong to both the BioTime
Group and AgeX Group (“Jointly Owned Confidential Information”). Except as
otherwise provided in the Ancillary Agreements or License Agreements, each Party
shall hold, and shall cause its officers, employees, agents, consultants and
advisors to hold, in strict confidence and not to disclose, release or use
(including for any ongoing or future commercial purpose) Confidential
Information belonging to the other Party, without the prior written consent of
the Party to whom the Confidential Information belongs, which consent, in each
case, may be withheld in such Party’s sole and absolute discretion, except where
disclosure is required by applicable Legal Requirements; provided that each
Party may disclose, or may permit disclosure of, Confidential Information (i) to
its respective auditors, attorneys, financial advisors, bankers and other
consultants and advisors who have a need to know such information for auditing
and other non-commercial purposes and are informed of the obligation to hold
such information confidential, and in respect of whose failure to comply with
such obligations the applicable Party will be responsible, (ii) if any Party or
any of its Affiliates is required or compelled to disclose any such Confidential
Information by judicial or administrative process or by other Legal Requirement
or stock exchange rule or is advised by outside counsel in connection with a
Proceeding brought by a Governmental Entity that it is advisable to do so, (iii)
as required in connection with any Proceeding by one Party against any other
Party, (iv) as necessary in order to permit a Party to prepare and disclose its
financial statements in connection with any regulatory filings or tax returns,
(v) as necessary for a Party to enforce its rights or perform its obligations
under this Agreement or an Ancillary Agreement, (vi) to other Persons in
connection with their evaluation of, and negotiating and consummating, a
potential strategic transaction, to the extent reasonably necessary in
connection therewith, provided an appropriate and customary confidentiality
agreement has been entered into with the Person receiving such Confidential
Information, and (vii) in the case of Jointly Owned Confidential Information,
for any and all uses and purposes, subject to any agreement between the Parties
that jointly own such Confidential Information, but in the absence of any such
agreement, disclosure of Jointly Owned Confidential Information to a Third Party
shall be subject to either obtaining the consent of the joint owner or obtaining
a written agreement in customary form and scope from the Third Party to maintain
the confidentiality of such Confidential Information.  Notwithstanding the
foregoing, in the event that any demand or request for disclosure of
Confidential Information is made by a Third Party pursuant to clause (ii),
(iii), or (v) of this Section, each Party, as applicable, shall promptly notify
(to the extent permissible by law) the Party to whom the Confidential
Information belongs of the existence of such request, demand or disclosure
requirement and shall provide such affected Party a reasonable opportunity to
seek an appropriate protective order or other remedy, which such Party will
cooperate in obtaining to the extent reasonably practicable. In the event that
such appropriate protective order or other remedy is not obtained, the Party
which is subject to the disclosure requirement shall furnish only that portion
of the Confidential Information that is required to be disclosed and shall take
commercially reasonable steps to ensure that confidential treatment is accorded
such Confidential Information. As used in this Agreement, Confidential
Information includes the following information:  know-how; experiments and
experimental design; formulas; processes; product ideas; inventions (whether
patentable or not); unpublished patent applications; trade secrets;
improvements; copyrightable materials; schematics; non-clinical and clinical
data; product and service pricing; personnel and compensation; customers;
business opportunity; laboratory note books; laboratory analysis and reports;
protocols and techniques; procedure and operating manuals; studies; contracts
and agreements; records; systems and programs; computer source code; business,
financial, and product development plans, forecasts, and strategies; financial
information; income tax returns; communications to or from attorneys and
attorney work product; communications to and from accountants and accountant
work papers; communications to and from Government Bodies; information subject
to a confidentiality or non-disclosure agreement benefiting a Third Party.
“Confidential Information” shall not include any information which: (w) is in
the public domain at the time of disclosure or which thereafter enters the
public domain through no improper action or inaction by the receiving Party; (x)
was in the possession of or known by the receiving Party prior to receipt from
the disclosing Party as shown by the receiving Party’s files and records in
existence prior to the time of disclosure; (y) was disclosed to the receiving
Party or any by a third party who did not receive the information from the
disclosing Party under restriction prohibiting disclosure to the receiving
Party; or (z) was independently developed by the receiving Party without the use
of Confidential Information provided by the disclosing Party.


(b)           Each Party acknowledges that it may have in its possession
confidential or proprietary information of Third Parties that was received under
confidentiality or non-disclosure agreements with such Third Party.  Each Party
shall comply, and shall cause its officers, employees, agents, consultants and
advisors (or potential buyers) to comply, with all terms and conditions of any
such Third Party agreements, with respect to any confidential and proprietary
information of Third Parties to which it has had access.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
19

--------------------------------------------------------------------------------

(c)           Notwithstanding anything to the contrary set forth herein, (i) the
Parties shall be deemed to have satisfied their obligations hereunder with
respect to Confidential information if they exercise at least the same degree of
care that applies to BioTime’s confidential and proprietary information pursuant
to policies in effect as of the Closing and (ii) confidentiality obligations
provided for in any Contract between each Party and its employees shall remain
in full force and effect. Notwithstanding anything to the contrary set forth
herein, Confidential Information of any Party in the possession of and used by
any other Party (the “Other Party”) as of the Closing Date (other than
Confidential Information included within IP Rights not licensed to such Other
Party) may continue to be used by such Other Party in and only in the operation
of the AgeX Business (if the Other Party is an AgeX Group Member) or the BioTime
Business (if the Other Party is a BioTime Group Member); provided that such
Confidential information may only be shared with additional officers, employees,
agents, consultants and advisors of such Other Party on a need-to-know basis
exclusively with regard to such permitted use; provided, further that such
Confidential information may be used only so long as the Confidential
information is maintained in confidence and not disclosed in violation of this
Section 6.3.


(d)           The Parties agree that irreparable damage may occur in the event
that the provisions of this Section 6.3 are not performed in accordance with
their specific terms. Accordingly, it is hereby agreed that the Parties shall be
entitled to seek an injunction to enforce specifically the terms and provisions
of this Section 6.3 in any court having jurisdiction, this being in addition to
any other remedy to which they are entitled at law or in equity.


(e)           For the avoidance of doubt and notwithstanding any other provision
of this Section 6.3, (i) the disclosure and sharing of Privileged Information
shall be governed solely by Section 6.4, and (ii) information that is subject to
any confidentiality provision or other disclosure restriction in any Ancillary
Agreement or License Agreement shall be governed by the terms of such Ancillary
Agreement or License Agreement.


(f)            The rights and obligations of BioTime under this Section 6.3
shall apply as well to each BioTime Group Member with respect to such BioTime
Group Member’s own Confidential Information and Confidential Information
disclosed to it by any AgeX Group Member.  The rights and obligations of AgeX
under this Section 6.3 shall apply as well to each AgeX Group Member with
respect to such AgeX Group Member’s own Confidential Information and any
Confidential Information disclosed to it by any BioTime Group Member.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
20

--------------------------------------------------------------------------------

6.4          Privilege Matters.


(a)           Pre-Distribution Services. The Parties recognize that legal and
other professional services that have been and will be provided prior to the
Distribution have been and will be rendered for the collective benefit of each
of the BioTime Group Members and the AgeX Group Members (excluding Ascendance
Biotechnology, Inc. which shall not be deemed to be an AgeX Group Member or
BioTime Group Member for purposes of this Section 6.4), and that each of the
BioTime Group Members and the AgeX Group Members should be deemed to be the
client with respect to such pre-Distribution services for the purposes of
asserting all privileges, immunities, or other protections from disclosure which
may be asserted under applicable law, including attorney-client privilege,
business strategy privilege, joint defense privilege, common interest privilege,
and protection under the work-product doctrine (“Privilege”). The Parties shall
have a shared Privilege with respect to all information subject to Privilege
(“Privileged Information”) which relates to such pre-Distribution services. For
the avoidance of doubt, Privileged Information within the scope of this Section
6.4 includes, but is not limited to, services rendered by legal counsel retained
or employed by any BioTime Group Member or AgeX Group Member, including outside
counsel and in-house counsel.


(b)           Post-Distribution Services. The Parties recognize that legal and
other professional services will be provided following the Distribution to the
BioTime Group Members and AgeX Group Members. The Parties further recognize that
certain of such post-Distribution services will be rendered solely for the
benefit of one or more BioTime Group Members or AgeX Group Members, as the case
may be, while other post-Distribution services may be rendered with respect to
Proceedings, disputes, or other matters which involve both BioTime Group Members
and AgeX Group Members. With respect to such post-Distribution services and
related Privileged Information, the Parties agree as follows:


(i)            All Privileged Information relating to any claims, Proceedings,
disputes, or other matters which involve both a BioTime Group Member and AgeX
Group Member shall be subject to a shared Privilege among the BioTime Group
Members and AgeX Group Members involved in the claims, Proceedings, disputes, or
other matters at issue; and


(ii)           Except as otherwise provided in Section 6.4(b)(i), Privileged
Information relating to post-Distribution services provided solely to one or
more BioTime Group Members or AgeX Group Members shall not be deemed shared
between the BioTime Group and the AgeX Group, provided, that the foregoing shall
not be construed or interpreted to restrict the right or authority of the
BioTime Group Members and AgeX Group Members (x) to enter into any further
agreement, not otherwise inconsistent with the terms of this Agreement,
concerning the sharing of Privileged Information or (y) otherwise to share
Privileged Information without waiving any Privilege which could be asserted
under applicable law.


(c)           Further Agreements Regarding Privileged Information. The Parties
agree as follows regarding all Privileged Information with respect to which the
BioTime Group and the AgeX Group shall have a shared Privilege under Section
6.4(a) or 6.4(b):


(i)            Subject to Section 6.4(c)(iii) and 6.4(c)(iv), no BioTime Group
Member may waive, nor allege or purport to waive, any Privilege which could be
asserted under any applicable law, and in which any AgeX Group Member has a
shared Privilege, without the written consent of such AgeX Group Member, which
shall not be unreasonably withheld or delayed, and no AgeX Group Member may
waive, nor allege or purport to waive, any Privilege which could be asserted
under any applicable law, and in which any BioTime Group Member has a shared
Privilege, without the written consent of such BioTime Group Member, which shall
not be unreasonably withheld or delayed.  Consent shall be in writing, or shall
be deemed to be granted unless written objection is made within fifteen (15)
days after a written request seeking such consent;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
21

--------------------------------------------------------------------------------

(ii)           If a dispute arises regarding whether a Privilege should be
waived to protect or advance the interest of any Party or any of its
subsidiaries, each Party agrees that it shall, and it shall cause its subsidiary
to, negotiate in good faith to minimize any prejudice to the rights of the other
Party, and shall not unreasonably withhold consent to any request for waiver by
the other Party. Each Party specifically agrees that it shall not withhold
consent to waive a Privilege for any purpose except to protect the legitimate
interests of itself or any of its subsidiaries;


(iii)          If, within fifteen (15) days of receipt of written objection to a
requested waiver, the Parties have not succeeded in negotiating a resolution to
any dispute regarding whether a Privilege should be waived, and the requesting
Party determines that a Privilege should nonetheless be waived to protect or
advance the interest of itself or any of its subsidiaries, the requesting Party
shall provide the objecting Party fifteen (15) days written notice prior to the
grant of such waiver. Each Party agrees that failure within fifteen (15) days of
receipt of such notice to commence Proceedings in accordance with Section 6.3 to
enjoin such disclosure under applicable Law shall be deemed full and effective
consent to such disclosure, and the Party’s agree that if any Proceeding to
resolve any such dispute is commenced any such Privilege shall not be waived by
either Party until the final determination of such dispute; and


(iv)          In the event of any Proceeding or dispute between any BioTime
Group Member and any AgeX Group Member, other than to resolve a Privilege waiver
under this Section 6.4, any BioTime Group Member and any AgeX Group Member may
waive a Privilege in which there is a shared Privilege, without obtaining the
consent of the other holder of the shared Privilege; provided that such waiver
of a shared Privilege shall be effective only as to the use of Privileged
Information with respect to the Proceeding or dispute between the BioTime Group
Member(s) and AgeX Group Member(s), and shall not operate as a waiver of the
shared Privilege with respect to Third Parties.


6.5          Non-Solicitation.
 
(a)           Neither AgeX nor any other AgeX Group Member, shall, during the
Restricted Period, whether for its own account or for the account of any Person,
solicit, endeavor to entice away from any BioTime Group Member, or otherwise
interfere with the relationship of any of BioTime Group Member with, any Person
that, during the Restricted Period, is employed by or otherwise engaged to
perform services for any BioTime Group Member.


(b)           Neither BioTime nor any other BioTime Group Member, shall, during
the Restricted Period, whether for its own account or for the account of any
Person, solicit, endeavor to entice away from any AgeX Group Member, or
otherwise interfere with the relationship of any of AgeX Group Member with, any
Person that, during the Restricted Period, is employed by any AgeX Group
Member.  Any officer or employee of BioTime who performs services for any AgeX
Group Member pursuant to the Shared Facilities and Services Agreement shall be
considered a BioTime Group Member employee.


(c)           Notwithstanding the foregoing provisions of this Section 6.5, the
Parties acknowledge that following the Closing, employees of AgeX Group Members
will be working closely with BioTime Group employees at the BioTime Group’s
Alameda facility, and it is anticipated that there may be employees of BioTime
or other BioTime Group Members who ultimately become employees of AgeX. However,
AgeX and other AgeX Group Members may not offer employment to any employee of
any BioTime Group Member without the written consent of BioTime.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
22

--------------------------------------------------------------------------------

6.6          Restriction On Sale of Capital Stock and Certain Transactions. 
From the Closing Date until earlier of (a) the first anniversary of the Closing
Date, and (b) the completion of the Distribution, AgeX shall not, without the
prior written consent of BioTime which may be granted or withheld in BioTime’s
sole and absolute discretion, (i) offer, sell, grant, or issue (A) any shares of
any class or series of AgeX capital stock, (B) any option, warrant, or other
right exercisable prior to the first anniversary of the Closing Date to purchase
any shares of any class or series of AgeX capital stock, or (C) any evidence of
indebtedness or other instrument convertible prior to the first anniversary of
the Closing Date into or exchangeable prior to the first anniversary of the
Closing Date for any shares of any class or series of AgeX capital stock, or
(ii) enter into any contract, agreement, or arrangement for the sale or issuance
of any security described in clause (i) of this Section, whether for cash or
other tangible or intangible property or through any merger, consolidation, or
similar transaction.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 


23

--------------------------------------------------------------------------------

ARTICLE 7
TERMINATION


7.1          Termination Events. This Agreement may be terminated prior to the
Closing:


(a)           by the mutual written consent of BioTime and AgeX;


(b)           by BioTime if the Closing has not taken place on or before
December 31, 2017 (other than as a result of any failure on the part of BioTime
to comply with or perform its covenants and obligations under this Agreement);


(c)           by AgeX if the Closing has not taken place on or before December
31, 2017 (other than as a result of any failure on the part of AgeX to comply
with or perform any covenant or obligation set forth in this Agreement);


(d)           by either BioTime or AgeX, if a court of competent jurisdiction or
other Governmental Body shall have issued an Order, or shall have taken any
other action, having the effect of permanently restraining, enjoining or
otherwise prohibiting the Contribution or the Distribution; provided, that a
Party shall not be permitted to terminate this Agreement pursuant to this
Section 7.1(d) if the issuance of such Order or the taking of such action is
attributable to the failure of such Party to perform in any material respect any
covenant or obligation in this Agreement required to be performed by such Party
at or prior to the Closing;


(e)           by BioTime, if any AgeX’s covenants contained in this Agreement
shall have been breached in any material respect, if (i) such breach would cause
any of the conditions in ARTICLE 2 or ARTICLE 3 not to be satisfied; and (ii)
such breach (if curable) is not cured by AgeX within thirty (30) calendar days
after receiving written notice from BioTime of such breach;


(f)            by AgeX if any of BioTime’ covenants contained in this Agreement
shall have been breached in any material respect, in either case if (i) such
inaccuracy or breach would cause the conditions in ARTICLE 2 or ARTICLE 3 not to
be satisfied; and (ii) such inaccuracy or breach (if curable) is not cured by
BioTime within thirty (30) calendar days after receiving written notice from
AgeX of such inaccuracy or breach;


(g)           by BioTime if there shall have occurred a AgeX Material Adverse
Effect and such AgeX Material Adverse Effect, if curable, is not cured by AgeX
within thirty (30) calendar days after receiving written notice from BioTime of
its intent to terminate this Agreement pursuant to this Section 7.1(g); or


(h)           by AgeX if there shall have occurred a BioTime Material Adverse
Effect and such BioTime Material Adverse Effect, if curable, is not cured by
BioTime within thirty (30) calendar days after receiving written notice from
AgeX of its intent to terminate this Agreement pursuant to this Section 7.1(h).
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
24

--------------------------------------------------------------------------------

7.2          Termination Procedures. If BioTime wishes to terminate this
Agreement pursuant to and in accordance with Section 7.1, BioTime shall deliver
to AgeX a written notice stating that BioTime is terminating this Agreement and
setting forth a description of the basis on which BioTime is terminating this
Agreement. If AgeX wishes to terminate this Agreement pursuant to and in
accordance with Section 7.1, AgeX shall deliver to BioTime a written notice
stating that AgeX s terminating this Agreement and setting forth a description
of the basis on which AgeX is terminating this Agreement.


7.3          Effect of Termination. If this Agreement is terminated pursuant to
Section 7.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that no Party shall be relieved of any obligation
or Liability arising from any breach by such Party of any covenant contained in
this Agreement.


ARTICLE 8
INDEMNIFICATION


8.1          Indemnification by BioTime.


(a)           From and after the Closing Date (but subject to the limitations
set forth in this ARTICLE 8), BioTime shall indemnify and hold harmless each of
the AgeX Indemnitees against, and shall reimburse each of the AgeX Indemnitees
for, any Damages (regardless of whether or not such Damages relate to a Third
Party claim) that are incurred or suffered by any of the AgeX Indemnitees based
upon, arising out of, with respect to, or by reason of:


(i)            any breach of any covenant or obligation of BioTime contained in
this Agreement or in any Ancillary Agreement;


(ii)           Liabilities to the extent related to Encumbrances upon the
Contributed BioTime Assets, other than Encumbrance related to or constituting a
part of the Assumed BioTime Liabilities;


(iii)          the Retained BioTime Liabilities, including also from any failure
of any BioTime Group Member to pay, perform, or otherwise discharge any Retained
BioTime Liability; or


(iv)          conducting the BioTime Business.


8.2          Indemnification by AgeX.


(a)           From and after the Closing Date (but subject to the limitations
set forth in this ARTICLE 8), AgeX shall indemnify and hold harmless each of the
BioTime Indemnitees against, and shall reimburse each of the BioTime Indemnitees
for, any Damages (regardless of whether or not such Damages relate to a Third
Party claim) that are incurred or suffered by any of the BioTime Indemnitees
based upon, arising out of, with respect to, or by reason of:


(i)            any breach of any covenant or obligation of AgeX contained in
this Agreement or in any Ancillary Agreement;


(ii)           the BioTime Contributed Contracts, whether arising prior to, on,
or after the Closing Date;
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
25

--------------------------------------------------------------------------------

(iii)          ownership, use, or operation of the BioTime Contributed Assets
after the Closing Date;


(iv)          conducting the AgeX Business before, on, or after the Closing
Date; or


(v)           the Assumed BioTime Liabilities, including also from any failure
of any AgeX Group Member to pay, perform, or otherwise discharge any Assumed
BioTime Liability.


8.3          Procedures.
 
(a)           Promptly after any Indemnitee becomes aware of any event or
circumstance that would reasonably be expected to constitute or give rise to any
claim for indemnification pursuant to this ARTICLE 8, such Indemnitee shall take
all commercially reasonable efforts to mitigate and minimize all Damages that
may result from such event or circumstance (it being understood that nothing in
this Section 8.3 shall limit such Indemnitee’s right to seek indemnification
hereunder with respect to any costs of such mitigation).


(b)           Each Indemnitee shall use commercially reasonable efforts to
collect any amounts available under insurance coverage for any Damages payable
under this ARTICLE 8. The amount of any Damages for which indemnification is
provided under this ARTICLE 8 to an Indemnitee shall be net of any amounts
recovered or recoverable by such Indemnitee under insurance policies with
respect to such Damages, but shall also include (i) reasonable out-of-pocket
costs and expenses relating to collection under such insurance policies; and
(ii) any deductibles under insurance policies to the extent paid or by which
insurance proceeds were reduced.


(c)           Subject to any injunction or other equitable remedies that may be
available to the BioTime Indemnitees or the AgeX Indemnitees, from and after the
Closing Date, the Indemnitors shall not be liable or responsible in any manner
whatsoever (whether for indemnification or otherwise) to the Indemnitees with
respect to the matters contemplated by this Agreement except as expressly
provided in this ARTICLE 8 and in accordance with the provisions of Section
9.12, and, subject to the foregoing, this ARTICLE 8 provides the exclusive
remedy and cause of action of Indemnitees against any Indemnitor with respect to
any matter arising out of or in connection with this Agreement; provided,
however, that no claim against an Indemnitor for fraud by such Indemnitor shall
be subject to the limitations of this Section 8.3.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
26

--------------------------------------------------------------------------------

8.4          Defense of Third Party Claims. In the event of the assertion of any
claim or commencement of any Proceeding by any Person other than a BioTime Group
Member or AgeX Group Member with respect to which any Indemnitee may be entitled
to indemnification pursuant to this ARTICLE 8, the Indemnitor shall have the
right, at its election and expense, to proceed with the defense of such
Proceeding on its own with counsel reasonably satisfactory to the Indemnitee(s);
provided, however, that the Indemnitor shall not settle or compromise any such
Proceeding without the prior written consent of the Indemnitee(s), which consent
shall not be unreasonably withheld, conditioned or delayed. The Indemnitee(s)
shall give the Indemnitor prompt written notice after the Indemnitee becomes
aware of the commencement of any such Proceeding against the Indemnitee(s);
provided, however, any failure on the part of the Indemnitee(s) to so notify the
Indemnitor shall not limit any of the obligations of the Indemnitor, or limit
any of the rights of the Indemnitee(s), under this ARTICLE 8, except to the
extent such failure prejudices the defense of such Proceeding. If the Indemnitor
elects to assume and control the defense of any such Proceeding: (a) at the
request of the Indemnitor, the Indemnitee(s) shall make available to the
Indemnitor any documents and materials in the possession of the Indemnitee(s)
that may be necessary or useful to the defense of such Proceeding; (b) the
Indemnitor shall keep the Indemnitee(s) reasonably informed of all material
developments relating to such Proceeding; and (c) the Indemnitee(s) shall have
the right to participate in the defense of such Proceeding at the Indemnitee’s
own expense. If the Indemnitor does not elect to proceed with the defense of any
such Proceeding, or fails to so proceed in a timely manner, the Indemnitee(s)
may proceed with the defense of such Proceeding with counsel reasonably
satisfactory to the Indemnitor and at Indemnitors’ expense; provided, however,
that the Indemnitee(s) may not settle or compromise any such Proceeding without
the prior written consent of the Indemnitor which consent may not be
unreasonably withheld, conditioned or delayed.


8.5          Ancillary Agreements.  If an Ancillary Agreement or License
Agreement contains provisions for indemnification of any Party thereto, any
claim for indemnification arising under that Ancillary Agreement or License
Agreement or for breach of the Ancillary Agreement or License Agreement shall be
governed by the Ancillary Agreement or License Agreement and not by this ARTICLE
8.


ARTICLE 9
MISCELLANEOUS PROVISIONS


9.1          Tax Matters. On the Closing Date, BioTime and AgeX shall enter into
the Tax Matters Agreement.


9.2          Employee Matters. On the Closing Date, BioTime and AgeX shall enter
into the Employee Matters Agreement.


9.3          Shared Facilities and Services. On the Closing Date, BioTime and
AgeX shall enter into the Shared Facilities and Services Agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
27

--------------------------------------------------------------------------------

9.4          Independent Investigation; Sole Representations.  AgeX acknowledges
that it and the other AgeX Group Members have conducted their own independent
investigation, review and analysis of the business, operations, assets,
liabilities, results of operations, financial condition, technology and
prospects of the AgeX Business and Contributed BioTime Assets. AgeX acknowledges
that it and its Representatives have been provided adequate access to BioTime
Group personnel, properties, premises and records pertaining to the Contributed
BioTime Assets and BioTime Assumed Liabilities for such purpose.  In entering
into this Agreement, AgeX acknowledges that it and the other AgeX Group Members
have relied solely upon the aforementioned investigation, review and analysis
and not on any factual representations or opinions of any BioTime Group Member
or any of their respective Representatives. AgeX hereby agrees and acknowledges
that: (a) none of the BioTime Group Members nor any of their respective
Affiliates or Representatives, make or have made, and neither AgeX nor any AgeX
Group Member is relying on, any representation or warranty, express or implied,
at law or in equity, with respect to the Contributed BioTime Assets, the Assumed
BioTime Liabilities, or any of the BioTime IP Rights licensed under the License
Agreements, including as to: (i) merchantability or fitness of any Contributed
BioTime Asset for any particular use or purpose; (ii) the operation or use of
any BioTime IP Rights or other technology included in the BioTime Contributed
Assets or licensed to AgeX or any AgeX Group Member pursuant to any of the
License Agreements; (iii) the probable success or profitability of AgeX or any
AgeX Group Member; or (iv) any projections, reports or other documents or
information relating to the Contributed BioTime Assets or the BioTime IP Rights
licensed to AgeX or any AgeX Group Member pursuant to any of the License
Agreements; and (b) other than the indemnification obligations of BioTime set
forth in ARTICLE 8, no BioTime Group Member or any of their respective
Representatives will have or be subject to any Liability or indemnification
obligation to AgeX or to any other Person resulting from the delivery to AgeX or
any other AgeX Group Member or their respective Representatives of, or their use
of, any information relating to the Contributed BioTime Assets, the Assumed
BioTime Liabilities or the licensed BioTime IP Rights, including any
information, documents or material made available orally or in writing, in any
“data room,” management presentations, functional “break-out” discussions,
responses to questions submitted on behalf of AgeX or any other AgeX Group
Member, or in any other form in expectation of the transactions contemplated by
this Agreement.
 
9.5          Publicity. Each of AgeX and BioTime may issue an initial press
release concerning this Agreement and the Distribution that is approved in
advance by such other Party. Thereafter, BioTime and AgeX shall consult with
each other before issuing any press release or otherwise making any public
statements or filings with respect to this Agreement, the Distribution, or any
of the other transactions contemplated by this Agreement, but AgeX and any AgeX
Group Member shall not issue any press release or make any public statement or
filing relating to this Agreement, the Distribution, or the other transactions
contemplated by this Agreement without the prior written consent of BioTime,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, that the foregoing limitations shall not apply to any disclosure of
any information concerning this Agreement, the Distribution, or the transactions
contemplated by this Agreement: (i) by BioTime which BioTime deems appropriate
in its reasonable judgment, in light of its status as a company having reporting
obligations under Section 13 of the Exchange Act and that offers its securities
from time to time in public offerings and private placements under the
Securities Act, including in registration statements, prospectuses, private
placement memoranda under the Securities Act and reports filed with the SEC
under the Exchange Act, to securities analysts and institutional investors and
in press interviews; (ii) by AgeX after the Distribution which AgeX deems
appropriate in its reasonable judgment, in light of its status as a company
having reporting obligations under Section 13 of the Exchange Act and that
offers its securities from time to time in public offerings and private
placements under the Securities Act, including in registration statements,
prospectuses, private placement memoranda under the Securities Act and reports
filed with the SEC, or (iii) in connection with any dispute between the Parties
regarding this Agreement or any Ancillary Agreement or License Agreement or the
transactions contemplated thereby.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
28

--------------------------------------------------------------------------------

9.6          Fees & Expenses.


(a)           Except as otherwise specifically set forth in this Agreement, AgeX
shall bear and pay all fees, costs and expenses that have been incurred or that
are in the future  incurred by, on behalf of or for the benefit of AgeX or any
AgeX Group Member in connection with: (i) the Financing; and (ii) [*] of all
costs related to the Distribution, including but not limited to preparation and
filing of the Form 10, attorneys and accounting fees and expenses, expenses of
obtaining any letter ruling from the Internal Revenue Services, all transfer
agent and Distribution Agent fees, all stock exchange or OTC Bulletin Board
application, listing or similar fees, and all costs and expenses related to
registration or exemption from registration of the Distribution under the
securities laws of states and foreign jurisdictions (collectively, the “AgeX
Transaction Expenses”). No BioTime Group Member shall have any liability to any
broker, finder, investment banker, or other advisor retained or engaged by AgeX
or other AgeX Group Member any of their respective Representatives in connection
with this Agreement or any of the transactions contemplated by this Agreement
(“AgeX Agent”), and AgeX shall indemnify and hold BioTime and AgeX harmless from
any claims by any AgeX Agent for any fees or compensation.


(b)           BioTime shall bear and pay all fees, costs and expenses that have
been incurred or that are in the future (prior to or at the Closing), incurred
by, on behalf or for the benefit of each BioTime Group Member in connection
with: (i) the negotiation, preparation and review of this Agreement, the
Ancillary Agreements and the License Agreements; (ii) the preparation and
submission of any filing or notice required to be made or given by any BioTime
Group Member in connection with any of the transactions contemplated by this
Agreement, and the obtaining of any Consent required to be obtained in
connection the contribution of the BioTime Contributed Assets, including the
assignment of BioTime Contributed Contracts, and with any License Agreement; and
(iii) the consummation and performance of BioTime’s obligations in connection
with the transactions contemplated by this Agreement, and (iv) 80% of all costs
related to the Distribution, including but not limited to preparation and filing
of the Form 10, attorneys and accounting fees and expenses, expenses of
obtaining any letter ruling from the Internal Revenue Services, all transfer
agent and Distribution Agent fees, all stock exchange or OTC Bulletin Board
application, listing or similar fees, and all costs and expenses related to
registration or exemption from registration of the Distribution under the
securities laws of states and foreign jurisdictions (collectively, the “BioTime
Transaction Expenses”). AgeXs hall have no liability to any broker, finder,
investment banker, or other advisor retained or engaged by any BioTime Group
Member or any of their respective Representatives in connection with the
transactions contemplated by this Agreement (“BioTime Agent”), and BioTime
indemnify and hold AgeX harmless from any claims by any BioTime Agent for any
fees or compensation.


9.7          Attorneys’ Fees. If any Proceeding relating to this Agreement or
any of the Ancillary Agreements or the enforcement of any provision of any of
this Agreement or any of the Ancillary Agreements is brought against any Party
to this Agreement, the prevailing Party shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements (in addition to any other relief to
which the prevailing Party may be entitled).
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
29

--------------------------------------------------------------------------------

9.8          Notices. Any notice or other communication required or permitted to
be delivered to any Party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) at the time and date of
delivery, when delivered by hand; (b) the next Business Day if sent by next
Business Day courier service; (c) at the time and date of delivery, if sent by
facsimile transmission before 5:00 p.m. in California, when the date and time of
transmission is confirmed by the transmitting equipment; (d) on the next
Business Day, if sent by facsimile transmission after 5:00 p.m. in California,
when the date and time of transmission is confirmed by the transmitting
equipment; in any case to the address or facsimile telephone number set forth
beneath the name of such party below (or to such other address or facsimile
telephone number as such party shall have specified in a written notice given to
the other parties hereto):


If to AgeX:
1010 Atlantic Avenue
Suite 102
Alameda, CA 94501
Attention: Chief Executive Officer
[*]


If to BioTime: 
BioTime, Inc. 
1010 Atlantic Avenue
Suite 102
Alameda, CA 94501
Attention: General Counsel
[*]
[*]


9.9          Headings. The headings and titles of Articles, Sections and
paragraphs contained in this Agreement are for convenience of reference only,
shall not be deemed to be a part of this Agreement, and shall not be referred to
in connection with the construction or interpretation of this Agreement.


9.10        Counterparts and Exchanges by Electronic Transmission or Facsimile.
This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission or facsimile shall be sufficient to bind
the parties to the terms and conditions of this Agreement.


9.11        Governing Law; Venue.


(a)           This Agreement and all claims or causes of action (whether in
contract or tort or otherwise) based upon, arising out of or related to this
Agreement or the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of California without regard
to conflict of laws principles that would result in the application of any law
other than the laws of the State of California, except to the extent the laws of
the State of Delaware apply to the powers and duties of the board of directors
of AgeX or the other internal affairs of AgeX. Each of the parties hereto: (i)
consents to and submits to the exclusive jurisdiction and venue of the courts of
the State of California or the United States District Court for the Northern
District of California, in any Proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement; (ii) agrees
that, except as provided for in Section 9.11(b), all claims in respect of any
such Proceeding shall be heard and determined in any such court; (iii) shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; and (iv) shall not bring any Proceeding arising
out of or relating to this Agreement or any of the transactions contemplated by
this Agreement in any other court. Each of BioTime and AgeX hereby agrees that
service of any process, summons, notice or document in accordance with the
provisions of Section 9.8 shall be effective service of process for any
Proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
30

--------------------------------------------------------------------------------

(b)           Notwithstanding anything to the contrary contained in this
Agreement, any claim for indemnification pursuant to Article 8 shall be brought
and resolved exclusively in accordance with Article 8; provided, however, that
nothing in this Section 9.11(b) shall prevent any party from seeking injunctive
and other equitable relief from a court of competent jurisdiction in compliance
with Section 9.11(a).


9.12        Successors and Assigns; Parties in Interest.


(a)           This Agreement shall be binding upon AgeX and its successors and
assigns (if any), and BioTime and its successors and assigns (if any). This
Agreement shall inure to the benefit of AgeX, BioTime, the Indemnitees, and the
respective successors and assigns (if any) of the foregoing.


(b)           Neither BioTime nor AgeX may assign any of its rights or delegate
any of its obligations under this Agreement without the prior written consent of
the other Party. Any attempted assignment or delegation not made in compliance
with this Section 9.12 shall be void.


(c)           Except with respect to the Indemnitees and the provisions of
ARTICLE 8 none of the provisions of this Agreement is intended to provide any
rights or remedies to any Person other than the Parties to this Agreement and
their respective successors and assigns (if any). After the Closing, the
Indemnitees shall be third-party beneficiaries of, and entitled to enforce,
ARTICLE 8, but no consent of the Indemnitees, or any of them, shall be required
to amend any provision of the Agreement, including the provisions of ARTICLE 8
either before or after Closing. Without limiting the generality of the
foregoing, no creditor of AgeX or of any Affiliate of AgeX, or of BioTime or any
of Affiliate of BioTime, shall have any rights under this Agreement or any of
the Ancillary Agreements.


9.13        Specific Performance. BioTime and AgeX acknowledge and agree that
irreparable damage would occur in the event any of the provisions of this
Agreement required to be performed by any of the Parties were not performed in
accordance with their specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor.
Accordingly, in the event of any breach or threatened breach by any Party of any
covenant or obligation contained in this Agreement, BioTime or AgeX shall be
entitled to obtain, without proof of actual damages (and in addition to any
other remedy to which such party may be entitled at law or in equity): (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation; and (b) an injunction restraining
such breach or threatened breach. BioTime and AgeX each hereby waives any
requirement for the securing or posting of any bond in connection with any such
remedy.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
31

--------------------------------------------------------------------------------

9.14        Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No Party shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Party; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.


9.15        Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of BioTime and AgeX.


9.16        Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Parties agree that the court making such determination shall have the power to
limit the term or provision, to delete specific words or phrases, and this
Agreement shall be enforceable as so modified.


9.17        Entire Agreement. This Agreement and the Ancillary Agreements and
License Agreements set forth the entire understanding of the parties relating to
the subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the Parties relating to the subject
matter hereof and thereof.


9.18        Construction.


(a)           For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.


(b)           The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.


(c)           As used in this Agreement, the words “include” and “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
32

--------------------------------------------------------------------------------

(d)           Except as otherwise indicated, all references in this Agreement to
“Articles,” “Sections” and “Exhibits” are intended to refer to Articles and
Sections of this Agreement and Exhibits to this Agreement.
 
[Signature Page to the Asset Contribution Agreement Follows]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
33

--------------------------------------------------------------------------------

The parties to this Agreement have caused this Agreement to be executed and
delivered as of the date first written above.
 

 
BioTime, Inc.
 
a California Corporation
       
By:
/s/ Aditya P. Mohanty
   
Aditya P. Mohanty
 
Title:
Co-Chief Executive Officer
       
By:
/s/Judith Segall
   
Judith Segall
       
Title:
Secretary
       
AgeX Therapeutics, Inc.
 
a Delaware Corporation
       
By:
/s/ Michael D. West
   
Michael D. West
       
Title:
Chief Executive Officer
       
By:
/s/Judith Segall
   
Judith Segall
       
Title:
Secretary

 
[Signature Page to the Asset Contribution Agreement]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
34

--------------------------------------------------------------------------------

EXHIBIT A


CERTAIN DEFINITIONS


For purposes of the Agreement (including this Exhibit A):
 
Access Period shall mean the period of time commencing on the Closing Date and
ending on the earliest date by which each Party has filed its Annual Report on
Form 10-K with the SEC containing the report of its registered independent
public accountant as to the audit of financial statements and control over
internal financial reporting for the earlier of the fiscal year during which the
Distribution occurs or the fiscal year during which BioTime ceases to
consolidate the financial statements of AgeX with those of BioTime for financial
reporting purposes


Affiliate shall means with respect to any Person, any other Person that as of
the date of the Agreement or as of any subsequent date, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such specified Person.


Agreement shall mean the Asset Contribution Agreement to which this Exhibit A is
attached (including the Schedules and all other attachments and exhibits
thereto), as it may be amended from time to time.


AgeX shall have the meaning set forth in the preamble to the Agreement.


AgeX Agent shall have the meaning set forth in Section 9.6(a).


AgeX Business shall mean (a) research, development, and Commercialization of
products and technologies and performance of services within the AgeX Field, (b)
research, development, and Commercialization of assay products and services
utilizing technology for the micropatterning of human and animal cells onto
plates for in vitro metabolite analysis and safety testing of new drug
candidates, chemical, and cosmetic products to the extent such business is
conducted by Ascendance Biotechnology, Inc., (c) Commercialization of non-cGMP
human embryonic stem cells for research purposes under a license from a BioTime
Group Member, (d) Commercialization of non-cGMP grade hydrogel products for
research purposes under a sublicense from BioTime to the extent such business is
conducted by Ascendance Biotechnology, Inc., (e) Commercialization of the
GeneCards® human gene database, the LifeMap Discovery® database of embryonic
development, stem cell research and regenerative medicine; and the MalaCards™
human disease database, and the VarElect™ and GeneAnalytics™ analysis tools for
gene variants and gene sets..


AgeX Common Stock shall mean the common stock of AgeX, $0.001 par value per
share.


AgeX Field shall have the meaning ascribed in the License Agreement of even date
between AgeX and BioTime.


AgeX Group shall mean all of the AgeX Group Members.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
35

--------------------------------------------------------------------------------

AgeX Group Member shall mean any of AgeX, ReCyte, LifeMap Sciences, and
Ascendance.


AgeX Indemnitee shall mean any and all of the following Persons: (a) each AgeX
Group Member; (b) each Representative of any AgeX Group Member; and (c) the
respective successors and assigns of the Persons referred to in clauses “(a)”
and “(b)” of this sentence.


AgeX Material Adverse Event shall mean any change that does, or would be
reasonably expected to, have a material adverse effect on: (a) the AgeX
Business, taken as a whole; or (b) the ability of AgeX to timely consummate the
transactions or to perform any of its obligations under this Agreement;
provided, however, that, with respect to clause “(a)” above, none of the
following shall be deemed either alone or in combination to constitute, and none
of the following shall be taken into account in determining whether there has
been or would be, an AgeX Material Adverse Effect: (i) any adverse effect
resulting from or arising out of general economic conditions that do not
disproportionately affect the AgeX Group, taken as a whole relative to the other
entities in the industries where the AgeX Group Members compete; (ii) any
adverse effect resulting from or arising out of general conditions in the
industries in which the AgeX Group Members operate that do not
disproportionately affect the AgeX Group, taken as a whole relative to the other
entities in the industries where the AgeX Group competes; (iii) any adverse
effect resulting from or arising out of any natural disaster or any acts of
terrorism, sabotage, military action or war or any escalation or worsening
thereof; or (iv) any adverse effect resulting from or arising out of any changes
in any Legal Requirement or GAAP.


AgeX Shares shall have the meaning set forth in Section 1.2.


AgeX Transaction Expenses shall have the meaning set forth in Section 9.6(a).


Ancillary Agreements shall mean: (a) the Tax Matters Agreement, (b) the Employee
Matters Agreement; (c) the Assumption Agreement; and (d) the Shared Facilities
and Service Agreement.


Assumed BioTime Liabilities shall have the meaning set forth in Section 1.3(c).


Assumption Agreement shall have the meaning set forth in Section 1.3(c).


BioTime Agent shall have the meaning set forth in Section 9.6(b).


BioTime Board shall mean the board of directors of BioTime.


BioTime Business shall mean (a) research, development, and Commercialization of
products and technologies and performance of services within the BioTime Field,
(b) research, development, and Commercialization of devices for delivery,
implant, or transplant of cells, tissue, or biological or molecular drugs by
means of injection, surgical placement, or topical application, (c) research,
development, and Commercialization of technology, laboratory tests, and products
for the diagnosis of cancer, (d) research, development, and Commercialization of
immunotherapies for cancer, and (e) research, development, and Commercialization
of Cell Therapies and technologies for the treatment of spinal cord injury,
degeneration, disorders, or congenital conditions.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
36

--------------------------------------------------------------------------------

BioTime Contributed Contract shall have the meaning set forth in Section 1.1(f).


BioTime Contributed Biological Materials shall have the meaning set forth in
Section 1.1(c).


BioTime Contributed Equipment shall have the meaning set forth in Section
1.2(d).


BioTime Contributed Inventory shall have the meaning set forth in Section 1.2
(e).


BioTime Contributed IP shall have the meaning set forth in Section 1.1(b).


BioTime Contributed Patents shall have the meaning set forth in Section 1.1(a).


BioTime Contributed Records shall have the meaning set forth in Section 1.2 (g).


BioTime Field shall have the meaning ascribed in the License Agreement of even
date between AgeX and BioTime.


BioTime Group shall mean all of BioTime’s subsidiaries and other Entities the
financial statements of which are consolidated with those of BioTime for
financial reporting purposes under GAAP, but excluding AgeX Group Members.


BioTime Group Member shall mean any Entity that is part of the BioTime Group.


BioTime Indemnitees shall mean any and all of the following Persons: (a) each
BioTime Group Member; (b) each Representative of any BioTime Group Member, and
(c) the respective successors and assigns of the Persons referred to in clauses
“(a)” and “(b)” of this sentence.


BioTime IP Rights shall mean (A) all IP Rights owned exclusively by BioTime or
jointly owned by BioTime and one or more Third Parties, and (B) all BioTime
Third Party IP Rights.


BioTime Material Adverse Effect shall mean any change that does, or would be
reasonably expected to, have a material adverse effect on: (a) the Contributed
BioTime Assets, taken as a whole; or (b) the ability of BioTime to timely
consummate the transactions or to perform any of its obligations under this
Agreement; provided, however, that, with respect to clause “(a)” above, none of
the following shall be deemed either alone or in combination to constitute, and
none of the following shall be taken into account in determining whether there
has been or would be, a BioTime Material Adverse Effect: (i) any adverse effect
resulting from or arising out of general economic conditions or general
conditions in the industries in which BioTime Group Members or AgeX Group
Members utilizing the Contributed BioTime Assets compete that do not
disproportionately affect such BioTime Group Members or AgeX Group Members
relative to the other Entities in such industries; (ii) any adverse effect
resulting from or arising out of any natural disaster or any acts of terrorism,
sabotage, military action or war or any escalation or worsening thereof; or
(iii) any adverse effect resulting from or arising out of any changes in any
Legal Requirement or GAAP.


BioTime Third Party IP Rights shall mean any IP Right licensed to BioTime by a
Third Party.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
37

--------------------------------------------------------------------------------

BioTime Transaction Expenses shall have the meaning set forth in Section 9.6(b).


BioTime shall have the meaning set forth in the preamble to the Agreement.


Business Day shall mean any day other than a Saturday, Sunday or a day on which
banking institutions in California are authorized or obligated by Legal
Requirement or executive order to be closed.


Cell Therapy shall mean the treatment of any disease, disorder, degenerative
condition, congenital condition, or injury through the injection or transplant
of cells or tissues of any kind.


Closing Date shall have the meaning set forth in Section 1.9(a).


Closing shall have the meaning set forth in Section 1.9(a).


Code shall mean the Internal Revenue Code of 1986, as amended.


Commercialization shall mean to license, manufacture, have manufactured, use,
sell, have sold, distribute, have distributed and import.


Confidential Information shall have the meaning set forth in Section 6.3(a).


Consent shall mean any approval, consent, permission or authorization (including
any Governmental Authorization).


Contract shall mean any written agreement, contract, instrument, deed, purchase
order or legally binding written undertaking.


Contributed BioTime Assets shall have the meaning set forth in Section 1.1.


Contribution shall mean the contribution of the BioTime Contributed Assets to
AgeX in exchange for AgeX Shares.


Copyrights shall mean all copyrights, copyright registrations and applications
therefor and copyrightable works, including all rights of authorship, use,
publication, reproduction, distribution, performance, preparation of derivative
works, transformation, and rights of ownership of copyrightable works and all
rights to register and obtain renewals and extensions of registrations.


Damages shall mean any loss, damage, liability, judgment, award, fee or expense
(including reasonable expenses of investigation and reasonable attorneys’
experts’, accounting, or advisory fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto), including any incidental, indirect or
consequential damages, losses, liabilities or expenses, but excluding any lost
profits or diminution in value, including, as applicable, any diminution in
value in any BioTime Indemnitees or AgeX Indemnitees equity interest in AgeX.


Distribution shall have the meaning set forth in Section 4.1.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
38

--------------------------------------------------------------------------------

Distribution Agent shall mean a transfer agent appointed by BioTime to provide
services in connection with the distribution of AgeX Shares to BioTime
shareholders pursuant to the Distribution.


Distribution Date shall have the meaning set forth in Section 4.1.


Encumbrance shall mean any lien, charge, security interest or encumbrance, other
than: (a) statutory liens for Taxes that are not yet due and payable or liens
for Taxes being contested in good faith by any appropriate proceedings; (b)
statutory liens to secure obligations to landlords, lessors or renters under
leases or rental agreements; (c) deposits or pledges made in connection with, or
to secure payment of, workers’ compensation, unemployment insurance or similar
programs mandated by applicable Legal Requirements; (d) statutory liens in favor
of carriers, warehousemen, mechanics and materialmen, to secure claims for
labor, materials or supplies and other like liens; (e) liens in favor of customs
and revenue authorities arising as a matter of Legal Requirements to secure
payments of customs duties in connection with the importation of goods; and (f)
Encumbrances that do not materially interfere with the use, operation or
transfer of, or any of the benefits of ownership of, the property subject
thereto.


Entity shall mean any corporation, general partnership, limited partnership,
limited liability partnership, joint venture, trust, unincorporated association,
or other entity.


ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.


ERISA Affiliate shall mean all employers (whether or not incorporated) that
would be treated together with AgeX or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.


Exchange Act shall mean the Securities Exchange Act of 1934, as amended.


Financing shall have the meaning set forth in Section 3.5.


Form 10 shall mean a registration statement on Form 10 for the registration of
AgeX Common Stock under Section 12(b) or Section 12(g) of the Exchange Act,
including all exhibits to and amendments thereof, in form and substance as
required by the Exchange Act and the rules and regulations of the SEC.


GAAP shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances of the date of determination, consistently applied.


Governmental Authorization shall mean any permit, license, registration,
qualification or authorization issued by any Governmental Body.


Governmental Body shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government, (c) any
self-regulatory organizations; or (d) any agency, commission or similar body or
authority of any Governmental Body described in “(a),” “(b)” or “(c)”of this
sentence.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
39

--------------------------------------------------------------------------------

Indebtedness shall mean, with respect to any Person, (i) all indebtedness for
borrowed money, (ii) all obligations under leases which have been or must be, in
accordance with GAAP, recorded as capital leases or other indebtedness arising
under conditional sales contracts and other similar title retention instruments,
(iii) all liabilities in respect of letters of credit (other than standby
letters of credit), (iv) all interest, fees and other expenses owed with respect
to indebtedness described in the foregoing clauses (i) through (iii) (including
prepayment premiums and penalties and any other fees, expenses, indemnities and
other amounts payable as a result of the prepayment or discharge of any
obligation otherwise comprising such indebtedness), and (v) all indebtedness
referred to in the foregoing clauses (i) through (iv) of any other Person that
is directly or indirectly guaranteed by such Person.


Indemnitees shall mean the BioTime Indemnitees, the AgeX Indemnitees and the
AgeX Indemnitees.


Indemnitor shall mean the Party having an obligation to indemnify an Indemnitee.


Information Statement shall mean an information statement, containing all of the
information required by Schedule 14C of the rules and regulations of the SEC
under the Exchange Act, included as an exhibit to the Form 10 on the date the
Form 10 becomes effective under the Exchange Act.


IP Rights shall mean any and all of the following: Copyrights, Patent Rights,
Trademark Rights, trade secrets and other intellectual property rights.


Legal Requirement shall mean any law, statute, rule or regulation issued,
enacted or promulgated by any Governmental Body.


Liability shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.


License Agreement shall mean any contract or agreement pursuant to which (a) IP
Rights are licensed by one or more AgeX Group Members to one or more BioTime
Group Members, or (b) IP Rights are licensed by one or more BioTime Group
Members to one or more AgeX Group Members.


Licensed AgeX IP shall mean the IP Rights, including IP Rights embodied in the
BioTime Contributed Biological Materials, licensed by one or more AgeX Group
Members to one or more BioTime Group Members pursuant to any License Agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
40

--------------------------------------------------------------------------------

Licensed BioTime IP shall mean the BioTime IP Rights, including BioTime IP
Rights embodied in the BioTime Contributed Biological Materials, licensed by one
or more BioTime Group Members to one or more AgeX Group Members pursuant to any
License Agreement.
 
Order shall mean any order, judgment, decree, injunction, ruling, decision or
award issued by any court, administrative agency or other Governmental Body or
any arbitrator or arbitration panel.


Party shall mean BioTime or AgeX, as the context requires.


Patent Rights shall mean all issued patents and pending patent applications in
any country or patent-granting region, including all provisional applications,
international (PCT) applications, substitutions, continuations,
continuations-in-part, divisions, renewals, reissues, re-examinations and
extensions thereof.


Person shall mean any natural person, Governmental Body, or Entity.


Proceeding shall mean any demand, action, claim, lawsuit, countersuit,
arbitration, inquiry, subpoena, case, litigation, or other proceeding or
investigation (whether civil, criminal, administrative or investigative) by or
before any court or grand jury, any Governmental Body, or any arbitrator or
arbitration panel.


Record Date shall mean the date designated by the BioTime Board for determining
holders of BioTime common shares entitled to receive AgeX Shares in the
Distribution.


Record Holder shall mean each holder of record of BioTime common shares at the
close of business on the Record Date, as determined by the records of BioTime
common share ownership maintained by the Distribution Agent.


Regulatory Filings shall mean, collectively: (a) all applications or filings
(including counterparts of any of the foregoing in any country or region)
required by any Government Body in connection with the development, manufacture,
sales, import, export, or other provision to any Person of a AgeX product or a
BioTime product; and (b) all supplements and amendments to any of the foregoing.


Representatives shall mean officers, directors, employees, agents, attorneys,
accountants and advisors.


Retained BioTime Liabilities shall have the meaning set forth in Section 1.3(b).


SEC shall mean the United States Securities and Exchange Commission or any
successor Governmental Body.


Securities Act shall mean the Securities Act of 1933, as amended from time to
time.


Shared Facilities and Service Agreement shall  mean an agreement pursuant to
which (a) BioTime may provide to one or more AgeX Group Members shared use of
and access to BioTime’s office and laboratory facilities, equipment, and
supplies, and services of BioTime employees and contractors, and (b) one or more
AgeX Group Members may provide to one or more BioTime Group Members shared use
of laboratory equipment and supplies, and services of employees and contractors
of one or more Age X Group Members.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
41

--------------------------------------------------------------------------------

Tax shall mean any tax (including any income tax, franchise tax, capital gains
tax, estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, occupation tax, inventory tax, occupancy tax, withholding tax or payroll
tax), levy, assessment, tariff, impost, imposition, toll, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), that is, has been or may in the future be
imposed, assessed or collected by or under the authority of any Governmental
Body.


Third Party shall mean any Person other than (a) a BioTime Group Member, (b) an
AgeX Group Member, (c) any Affiliate of any BioTime Group Member or AgeX Group
Member, or (d) any officer or director or any Entity described in (a), (b) or
(c) of this sentence.


Trademark Rights shall mean all registered trademarks, unregistered trademarks,
applications for registration of trademarks, registered service marks,
unregistered service marks, applications for registration of service marks,
registered trade names, unregistered trade names and applications for
registration of trade names.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
42

--------------------------------------------------------------------------------

Schedule 1.1(a)


Patents and Patent Applications


[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
43

--------------------------------------------------------------------------------

Schedule 1.1(b)


Trademarks


[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
44

--------------------------------------------------------------------------------

Schedule 1.1(c)


Biological Materials


[*]1




--------------------------------------------------------------------------------

1 30 pages omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
45

--------------------------------------------------------------------------------

Schedule 1.1(d)


Equipment: All of the equipment identified on Schedule 1.1(d) (it being
understood that equipment owned by a Third Party and leased to BioTime shall not
constitute a BioTime Contributed Asset).


[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
46

--------------------------------------------------------------------------------

Schedule 1.1(e)


Inventory


None
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
47

--------------------------------------------------------------------------------

Schedule 1.1(f)


Files and Records


None
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
48

--------------------------------------------------------------------------------

Schedule 1.1(g)


Files and Records


[*]2
 

--------------------------------------------------------------------------------

2 8 pages omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
49

--------------------------------------------------------------------------------

Schedule 1.1(h)


Regulatory Filings: All of the Regulatory Filings of BioTime identified on
Schedule 1.1(h).


None
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
50

--------------------------------------------------------------------------------

Schedule 1.1(i)


Government Authroizations


None
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
51

--------------------------------------------------------------------------------

Schedule 1.3


Expenses incurred since 1 July 2017
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
52

--------------------------------------------------------------------------------

Schedule 2.2(e)


Consents


None
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
53

--------------------------------------------------------------------------------

Schedule 3.2(g)


Consents


None
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
54

--------------------------------------------------------------------------------